EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of April 1, 2004,

 

among

 

TRANSDIGM INC.,

 

TRANSDIGM HOLDING COMPANY,

 

THE LENDERS NAMED HEREIN,

 

and

 

CREDIT SUISSE FIRST BOSTON,

 

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE FIRST BOSTON

 

and

 

BANC OF AMERICA SECURITIES LLC,

 

as Joint Bookrunners and Joint Lead Arrangers,

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent,

 

and

 

UBS SECURITIES LLC

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Documentation Agents

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS SECTION 1.01.   Defined Terms    2 SECTION 1.02.   Terms
Generally    23 SECTION 1.03.   Pro Forma Calculations    23 SECTION 1.04.
  Classification of Loans and Borrowings    23 SECTION 1.05.   Designated Senior
Debt    24 ARTICLE II THE CREDITS SECTION 2.01.   Commitments    24 SECTION
2.02.   Loans    24 SECTION 2.03.   Borrowing Procedure    26 SECTION 2.04.
  Evidence of Debt; Repayment of Loans    27 SECTION 2.05.   Fees    27 SECTION
2.06.   Interest on Loans    28 SECTION 2.07.   Default Interest    29 SECTION
2.08.   Alternate Rate of Interest    29 SECTION 2.09.   Termination and
Reduction of Commitments    29 SECTION 2.10.   Conversion and Continuation of
Borrowings    30 SECTION 2.11.   Repayment of Term Borrowings    31 SECTION
2.12.   Optional Prepayments    32 SECTION 2.13.   Mandatory Prepayments    32
SECTION 2.14.   Reserve Requirements; Change in Circumstances    34 SECTION
2.15.   Change in Legality    35 SECTION 2.16.   Indemnity    36 SECTION 2.17.
  Pro Rata Treatment    36 SECTION 2.18.   Sharing of Setoffs    36 SECTION
2.19.   Payments    37 SECTION 2.20.   Taxes    37 SECTION 2.21.   Assignment of
Commitments Under Certain Circumstances; Duty to Mitigate    38 SECTION 2.22.
  Swingline Loans    39 SECTION 2.23.   Letters of Credit    41 SECTION 2.24.
  Increase in Term Loan Commitments    45

 



--------------------------------------------------------------------------------

ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01.   Organization; Powers
   46 SECTION 3.02.   Authorization    46 SECTION 3.03.   Enforceability    47
SECTION 3.04.   Governmental Approvals    47 SECTION 3.05.   Financial
Statements    47 SECTION 3.06.   No Material Adverse Change    47 SECTION 3.07.
  Title to Properties; Possession Under Leases    48 SECTION 3.08.
  Subsidiaries    48 SECTION 3.09.   Litigation; Compliance with Laws    48
SECTION 3.10.   Agreements    48 SECTION 3.11.   Federal Reserve Regulations   
49 SECTION 3.12.   Investment Company Act; Public Utility Holding Company Act   
49 SECTION 3.13.   Use of Proceeds    49 SECTION 3.14.   Tax Returns    49
SECTION 3.15.   No Material Misstatements    49 SECTION 3.16.   Employee Benefit
Plans    50 SECTION 3.17.   Environmental Matters    50 SECTION 3.18.
  Insurance    50 SECTION 3.19.   Security Documents    50 SECTION 3.20.
  Location of Real Property and Leased Premises    51 SECTION 3.21.   Labor
Matters    51 SECTION 3.22.   Solvency    52 SECTION 3.23.   [Intentionally
Omitted]    52 SECTION 3.24.   Designated Senior Debt    52 SECTION 3.25.
  Certain Treasury Regulation Matters    52 ARTICLE IV CONDITIONS OF LENDING
SECTION 4.01.   All Credit Events    52 SECTION 4.02.   Restatement Date    53
ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01.   Existence; Businesses and
Properties    55 SECTION 5.02.   Insurance    55 SECTION 5.03.   Taxes    57
SECTION 5.04.   Financial Statements, Reports, etc    57

 

ii



--------------------------------------------------------------------------------

SECTION 5.05.   Litigation and Other Notices    59 SECTION 5.06.   Information
Regarding Collateral    59 SECTION 5.07.   Maintaining Records; Access to
Properties and Inspections    59 SECTION 5.08.   Use of Proceeds    60 SECTION
5.09.   Further Assurances    60 SECTION 5.10.   Certain Treasury Regulation
Matters    60 ARTICLE VI NEGATIVE COVENANTS SECTION 6.01.   Indebtedness    61
SECTION 6.02.   Liens    63 SECTION 6.03.   Sale and Lease-Back Transactions   
65 SECTION 6.04.   Investments, Loans and Advances    65 SECTION 6.05.
  Mergers, Consolidations, Sales of Assets and Acquisitions    67 SECTION 6.06.
  Restricted Payments; Restrictive Agreements    68 SECTION 6.07.   Transactions
with Affiliates    69 SECTION 6.08.   Business of Holdings, Borrower and
Subsidiaries    70 SECTION 6.09.   Other Indebtedness    70 SECTION 6.10.
  Capital Expenditures    70 SECTION 6.11.   Interest Coverage Ratio    71
SECTION 6.12.   Fixed Charge Coverage Ratio    71 SECTION 6.13.   Maximum
Leverage Ratio    71 SECTION 6.14.   Fiscal Year    71 ARTICLE VII EVENTS OF
DEFAULT ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT ARTICLE
IX MISCELLANEOUS SECTION 9.01.   Notices    77 SECTION 9.02.   Survival of
Agreement    77 SECTION 9.03.   Binding Effect    78 SECTION 9.04.   Successors
and Assigns    78 SECTION 9.05.   Expenses; Indemnity    82 SECTION 9.06.
  Right of Setoff    83

 

iii



--------------------------------------------------------------------------------

SECTION 9.07.   Applicable Law    83 SECTION 9.08.   Waivers; Amendment    83
SECTION 9.09.   Interest Rate Limitation    85 SECTION 9.10.   Entire Agreement
   85 SECTION 9.11.   WAIVER OF JURY TRIAL    85 SECTION 9.12.   Severability   
85 SECTION 9.13.   [Intentionally Omitted]    86 SECTION 9.14.   Headings    86
SECTION 9.15.   Jurisdiction; Consent to Service of Process    86 SECTION 9.16.
  Confidentiality    86 SECTION 9.17.   Effect of Restatement    87 SECTION
9.18.   U.S.A. Patriot Act Notice    87

 

Schedules

 

Schedule 1.01(a)

   Subsidiary Guarantors

Schedule 1.01(b)

   Mortgaged Properties

Schedule 2.01

   Lenders and Commitments

Schedule 3.02

   Authorizations

Schedule 3.04

   Governmental Approvals

Schedule 3.05

   Material Liabilities Not Reflected in Balance Sheet

Schedule 3.08

   Subsidiaries

Schedule 3.09

   Litigation

Schedule 3.17

   Environmental Matters

Schedule 3.18

   Insurance

Schedule 3.19(a)

   Filing Offices

Schedule 3.19(d)

   Mortgage Filing Offices

Schedule 3.20(a)

   Owned Property

Schedule 3.20(b)

   Leased Property

Schedule 4.02(a)

   Other Local Counsel

Schedule 6.01

   Outstanding Indebtedness on the Closing Date

Schedule 6.02

   Liens Existing on the Closing Date

Schedule 6.04

   Existing Investments

Schedule 6.07

   Transactions with Affiliates

Exhibits

    

EXHIBIT A

   Form of Administrative Questionnaire

EXHIBIT B

   Form of Assignment and Acceptance

EXHIBIT C

   Form of Borrowing Request

EXHIBIT D

   Guarantee and Collateral Agreement

EXHIBIT E

   Perfection Certificate

EXHIBIT F

   Form of Mortgage

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 1, 2004 (this
“Agreement”), among TRANSDIGM, INC., a Delaware corporation (as successor by
merger to TD Funding Corporation, the “Borrower”), TRANSDIGM HOLDING COMPANY, a
Delaware corporation and the direct parent corporation of the Borrower (as
successor by merger to TD Acquisition Corporation, “Holdings”), the Lenders (as
defined in Article I), and CREDIT SUISSE FIRST BOSTON, a bank organized under
the laws of Switzerland (“CSFB”), as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

 

The Borrower, Holdings, the Administrative Agent, the Collateral Agent and
certain lenders party thereto (the “Existing Lenders”) previously entered into
that certain Credit Agreement dated as of July 22, 2003 (the “Existing Credit
Agreement”), under which (a) the Existing Lenders extended credit or agreed to
extend credit to the Borrower in the form of (i) term loans on the Closing Date
(such term and each other capitalized term used but not defined in this
introductory statement having the meaning given it in Article I), in an
aggregate principal amount of $295,000,000 (of which $294,262,500 aggregate
principal amount (the “Existing Term Loans”) is outstanding immediately prior to
the Restatement Date), and (ii) Revolving Loans at any time and from time to
time prior to the Revolving Credit Maturity Date, in an aggregate principal
amount at any time outstanding not in excess of $100,000,000, (b) the Swingline
Lender agreed to extend credit, at any time and from time to time prior to the
Revolving Credit Maturity Date, in the form of Swingline Loans, in an aggregate
principal amount at any time outstanding not in excess of $5,000,000, and (c)
the Issuing Bank agreed to issue Letters of Credit, in an aggregate face amount
at any time outstanding not in excess of $15,000,000, to support payment
obligations of the Borrower and its Subsidiaries.

 

The Borrower has requested that the Term Lenders agree to make Term Loans to the
Borrower on the Restatement Date, in an aggregate principal amount of
$294,262,500, the proceeds of which will be used by the Borrower, together with
cash on hand at the Borrower, solely (a) to prepay the Existing Term Loans,
together with accrued and unpaid interest thereon, and (b) to pay fees and
expenses incurred in connection with the Transactions.

 

The Term Lenders are willing to make the Term Loans to the Borrower for the
purposes set forth above on the terms and subject to the conditions set forth
herein.

 

The Borrower, Holdings, the Required Lenders (as defined in the Existing Credit
Agreement) and the Term Lenders desire to amend and restate the Existing Credit
Agreement in the form hereof to, among other things, set forth the terms and
conditions under which the Term Lenders will make the Term Loans to the Borrower
and make certain other amendments thereto.

 

The amendment and restatement of the Existing Credit Agreement evidenced by this
Agreement shall become effective as provided in the Amendment Agreement.

 



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired EBITDA” of any Acquired Entity for any period shall mean the
consolidated “EBITDA” of such Acquired Entity calculated on a basis consistent
with the calculation of Consolidated EBITDA under this Agreement and reasonably
approved by the Administrative Agent.

 

“Acquired Entity” shall have the meaning assigned to such term in Section
6.04(g).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 5% or more of any
class of Equity Interests of the person specified or that is an officer or
director of the person specified.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Agreement” shall have the meaning assigned to such term in the preamble.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal

 

2



--------------------------------------------------------------------------------

Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

“Amendment Agreement” shall mean the Amendment Agreement dated as of April 1,
2004, effecting, among other things, the amendment and restatement of the
Existing Credit Agreement.

 

“Applicable Percentage” shall mean, for any day, (a) with respect to any
Eurodollar Term Loan, 2.25%, (b) with respect to any ABR Term Loan, 1.25%, and
(c) with respect to any Eurodollar Revolving Loan or ABR Revolving Loan, as the
case may be, the applicable percentage set forth below under the caption
“Eurodollar Spread–Revolving Loans” or “ABR Spread–Revolving Loans”, as the case
may be, based upon the Leverage Ratio as of the relevant date of determination:

 

Leverage Ratio

--------------------------------------------------------------------------------

 

Eurodollar Spread –
Revolving Loans

--------------------------------------------------------------------------------

 

ABR Spread –
Revolving Loans

--------------------------------------------------------------------------------

Category 1

Greater than or equal to 4.75 to 1.00

  3.50%   2.50%

Category 2

Greater than or equal to 4.25 to 1.00, but less than 4.75 to 1.00

  3.50%   2.50%

Category 3

Greater than or equal to 3.25 to 1.00, but less than 4.25 to 1.00

  3.25%   2.25%

Category 4

Greater than or equal to 2.75 to 1.00, but less than 3.25 to 1.00

  3.00%   2.00%

 

3



--------------------------------------------------------------------------------

Leverage Ratio

--------------------------------------------------------------------------------

 

Eurodollar Spread –
Revolving Loans

--------------------------------------------------------------------------------

 

ABR Spread –
Revolving Loans

--------------------------------------------------------------------------------

Category 5

Less than 2.75 to 1.00

  2.75%   1.75%

 

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(d), respectively, indicating such change, and until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. In addition, (a) at any time during
which the Borrower has failed to deliver the financial statements and
certificates required by Section 5.04(a) or (b) and Section 5.04(d),
respectively, or (b) at any time after the occurrence and during the continuance
of an Event of Default, the Leverage Ratio shall be deemed to be in Category 1
for purposes of determining the Applicable Percentage.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise but excluding investments permitted
by Section 6.04) by Holdings, the Borrower or any of the Subsidiaries to any
person other than the Borrower or any Subsidiary Guarantor of (a) any Equity
Interests of any of the Subsidiaries (other than directors’ qualifying shares or
the sale by any person of Equity Interests of such person) or (b) any other
assets of Holdings, the Borrower or any of the Subsidiaries (other than (i)
inventory, damaged, obsolete or worn out assets, scrap and Permitted
Investments, in each case disposed of in the ordinary course of business, or
(ii) dispositions between or among Foreign Subsidiaries), provided that any
asset sale or series of related asset sales described in clause (b) above having
a value not in excess of $500,000 shall be deemed not to be an “Asset Sale” for
purposes of this Agreement.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made (i) to
restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation or (ii) as the purchase price of any Permitted
Acquisition.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

A “Change in Control” shall mean any of the following events:

 

(a) prior to the initial Public Equity Offering, the Permitted Investors shall
fail to beneficially own, directly or indirectly, Equity Interests in Holdings
representing at least 51% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of Holdings;

 

(b) after the initial Public Equity Offering, any “person” or “group” (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Restatement
Date) other than the Permitted Investors becomes, directly or indirectly, the
beneficial owner of Equity Interests in Holdings representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Holdings and the percentage of aggregate voting power owned
by such “person” or “group” exceeds the percentage of ordinary voting power
owned by the Permitted Investors;

 

(c) at any time, occupation of a majority of the seats (other than vacant seats)
on the board of directors of Holdings or the Borrower by persons who were
neither (i) nominated by the board of directors of Holdings or the Borrower, as
the case may be, nor (ii) appointed by directors so nominated;

 

(d) the occurrence of any change in control or similar event (however
denominated) with respect to Holdings or the Borrower under and as defined in
any indenture or agreement in respect of Material Indebtedness to which
Holdings, the Borrower or a Subsidiary is a party; or

 

5



--------------------------------------------------------------------------------

(e) at any time, Holdings shall cease to directly own, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Borrower.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Other Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
a Term Loan Commitment, an Incremental Term Loan Commitment or a Swingline
Commitment.

 

“Closing Date” shall mean July 22, 2003.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security
Document, and shall include the Mortgaged Properties.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment and Swingline Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-recurring fees, cash charges and other cash expenses made or
incurred in connection with the Original Transactions that were paid or
otherwise accounted for within 180 days of the consummation of the Original
Transactions, (v) any extraordinary losses, (vi) (A) facilities relocation or
closing costs, (B) non-recurring restructuring costs and (C) integration costs
and fees, including cash severance costs, in connection with Permitted
Acquisitions, in each case incurred during such period and payable in cash, in
an aggregate amount under this clause (vi) not to exceed $12,000,000, (vii)
integration costs and fees, including cash severance costs, in connection with
the Norco Acquisition in an amount not to exceed $6,000,000, (viii) a charge in
any one period not to exceed $5,000,000 resulting from repurchases of inventory
from distributors during such period, (ix) job loss reserves under AICPA SOP
81-1 established during such period, (x) changes in the fair value of financial
instruments, including derivatives, during such period, (xi) amortization and
impairment charges resulting from purchase accounting adjustments (including
inventory step-up adjustments recognized in costs of sales), (xii) any non-cash
compensation charges and deferred compensation charges, including arising from
stock options, taken during such period and (xiii)

 

6



--------------------------------------------------------------------------------

any other non-cash charges (other than the write-down of current assets) for
such period, and minus (b) without duplication (i) all cash payments made during
such period on account of non-cash charges added to Consolidated Net Income
pursuant to clause (a)(ix), (x), (xii) or (xiii) above in such period or in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, any extraordinary gains and all non-cash items of income (other than
normal accruals in the ordinary course of business) for such period, all
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charges” shall mean, for any period, without duplication,
the sum of (a) Consolidated Interest Expense for such period, (b) the aggregate
amount of scheduled principal payments made during such period in respect of
long term Indebtedness of the Borrower and the Subsidiaries (other than payments
made by the Borrower or any Subsidiary to the Borrower or a Subsidiary) and (c)
the aggregate amount of Tax Payments made in cash by the Borrower and the
Subsidiaries during such period.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), net of interest income, of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus (b) any interest accrued during such period
in respect of Indebtedness of the Borrower or any Subsidiary that is required to
be capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined (a) by excluding non-cash interest expense and amortization
of deferred financing costs and original issue discount and (b) after giving
effect to any net payments made or received by the Borrower or any Subsidiary
with respect to interest rate Hedging Agreements.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP (adjusted to reflect any charge, tax or expense
incurred or accrued by Holdings during such period as though such charge, tax or
expense had been incurred by the Borrower, to the extent that the Borrower has
made or would be entitled under the Loan Documents to make any payment to or for
the account of Holdings in respect thereof); provided that there shall be
excluded (a) the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by the Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (b) the income or loss of any person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary or the date that such person’s
assets are acquired by the Borrower or any Subsidiary, (c) the income of any
person in which any other person (other than the Borrower or a wholly owned
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or a wholly owned
Subsidiary by such person during such period and (d) any gains attributable to
sales of assets out of the ordinary course of business.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting

 

7



--------------------------------------------------------------------------------

securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash, deferred income taxes and Permitted Investments) of the Borrower and
the Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swingline Loans.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives having the force of law and
orders (including consent orders), in each case, relating to protection of the
environment, natural resources, human health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

 

“Equity Issuance” shall mean any issuance or sale by Holdings, the Borrower or
any of their respective subsidiaries of any Equity Interests of Holdings, the
Borrower or any such subsidiary, as applicable, except in each case for (a) any
issuance of Equity Interests by Holdings, to the extent the net proceeds thereof
are used to finance a Permitted Acquisition, (b) any issuance or sale to
Holdings, the Borrower or any Subsidiary, (c) any issuance of directors’
qualifying shares, (d) sales or issuances of common stock of Holdings to
management

 

8



--------------------------------------------------------------------------------

or employees of Holdings, the Borrower or any Subsidiary under any employee
stock option or stock purchase plan or employee benefit plan in existence from
time to time and (e) any issuance of Permitted Cure Securities.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the adoption of any amendment to a Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA; (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the occurrence of a “prohibited transaction” with respect
to which Holdings, the Borrower, any of the Subsidiaries or any ERISA Affiliate
is a “disqualified person” (within the meaning of Section 4975 of the Code) or
with respect to which Holdings, the Borrower or any such Subsidiary or ERISA
Affiliate could otherwise be liable; or (i) any other event or condition with
respect to a Plan or Multiemployer Plan that could result in liability of the
Borrower or any ERISA Affiliate.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of (a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to noncash working capital of the Borrower and the
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year)
over (b) the sum, without duplication, of (i) the amount of any Tax Payments in

 

9



--------------------------------------------------------------------------------

cash by the Borrower and the Subsidiaries with respect to such fiscal year, (ii)
Consolidated Interest Expense for such fiscal year payable in cash, (iii)
Capital Expenditures made in cash in accordance with Section 6.10 and cash
expenditures in connection with Permitted Acquisitions during such fiscal year,
in each case except to the extent financed with the proceeds of Indebtedness,
equity issuances or other proceeds that would not be included in Consolidated
EBITDA, (iv) permanent repayments of Indebtedness (other than mandatory
prepayments of Loans under Section 2.13), including the principal component of
Capitalized Lease Obligations and Synthetic Lease Obligations, made by the
Borrower and the Subsidiaries during such fiscal year, but only to the extent
that such prepayments by their terms cannot be reborrowed or redrawn and do not
occur in connection with a refinancing of all or any portion of such
Indebtedness and (v) additions to noncash working capital for such fiscal year
(i.e., the increase, if any, in Current Assets minus Current Liabilities from
the beginning to the end of such fiscal year). For purposes of the computation
of Excess Cash Flow, the definition of Consolidated EBITDA used herein shall
exclude item (xi) of clause (a) therein.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.21(a)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.20(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.20(a).

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

 

“Existing Term Loans” shall have the meaning assigned to such term in the
preliminary statement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated June 6, 2003, between Holdings and
the Administrative Agent.

 

10



--------------------------------------------------------------------------------

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such person.

 

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for such
period.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean United States of America generally accepted accounting
principles.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement dated as of the Closing Date, among the Borrower, Holdings, the
Subsidiaries party thereto and the Collateral Agent, a copy of which is attached
as Exhibit D.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

11



--------------------------------------------------------------------------------

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Inactive Subsidiary” shall mean any Subsidiary of the Borrower that (a) does
not conduct any business operations, (b) has assets with a total book value not
in excess of $10,000 and (c) does not have any Indebtedness outstanding.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $200,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.24.

 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Term Lenders.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(b). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.24
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person, whether or not the obligations secured thereby have
been assumed (it being understood that, unless such person shall have assumed
such obligations, the amount of such Indebtedness shall be the lesser of (x) the
fair market value of the property securing such Indebtedness and (y) the stated
principal amount of such Indebtedness), (f) all

 

12



--------------------------------------------------------------------------------

Guarantees by such person of Indebtedness of others, (g) all Capital Lease
Obligations and Synthetic Lease Obligations of such person, (h) all obligations
of such person as an account party in respect of letters of credit, (i) all
obligations of such person in respect of bankers’ acceptances and (j) all
obligations of such person under or in respect of Hedging Agreements. For
purposes of determining the amount of Indebtedness of any person under clause
(j) of the preceding sentence, the amount of the obligations of such person in
respect of any Hedging Agreement at any time shall be zero prior to the time any
counterparty to such Hedging Agreement shall be entitled to terminate such
Hedging Agreement and, thereafter, shall be the maximum aggregate amount (giving
effect to any netting agreements) that such person would be required to pay if
such Hedging Agreement were terminated at such time. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner only to the extent such person is liable therefor by contract,
as a matter of law or otherwise, and shall not include any Indebtedness of such
partnership that is expressly non-recourse to such person. For clarification
purposes, (a) the liability of the Borrower or any Subsidiary Guarantor to make
any periodic payments to licensors in consideration for the license of patents
and technical information under license agreements in existence on the
Restatement Date and any amount payable in respect of a settlement of disputes
with respect to such payments thereunder, shall not constitute Indebtedness and
(b) Indebtedness incurred under Section 6.01(m) shall not be included in the
computations under Sections 6.11, 6.12 or 6.13.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Interest Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, and, in addition, the date of any prepayment of a Eurodollar
Borrowing or conversion of a Eurodollar Borrowing to an ABR Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

13



--------------------------------------------------------------------------------

“Issuing Bank” shall mean, as the context may require, (a) CSFB, in its capacity
as the issuer of Letters of Credit hereunder, and (b) any other Lender that may
become an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect to
Letters of Credit issued by such Lender. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).

 

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time. The L/C Exposure of any Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate L/C Exposure at such time.

 

“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.23.

 

“Leverage Ratio” shall mean, on any date, the ratio of the total Indebtedness of
the Borrower and the Subsidiaries on a consolidated basis on such date to
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time), on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

 

14



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Documents” shall mean the Amendment Agreement, this Agreement, the Letters
of Credit, the Security Documents and each Incremental Term Loan Assumption
Agreement.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, operations, assets, liabilities, financial condition or results of
operations of Holdings, the Borrower and the Subsidiaries, taken as a whole, (b)
a material impairment of the ability of the Borrower or any other Loan Party to
perform any of its obligations under any Loan Document to which it is or will be
a party or (c) a material impairment of the rights of or benefits available to
the Lenders under any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of any one or more of Holdings, the Borrower and the
Subsidiaries in an aggregate principal amount exceeding $5,000,000.

 

“Mortgaged Properties” shall mean, initially, the real properties owned or
leased by the Loan Parties specified on Schedule 1.01(b), and shall include each
parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 5.09.

 

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to (a) clause (i) of Section 4.02(h) of the Existing Credit
Agreement, (b) Section 4.02(f) or (c) Section 5.09, each substantially in the
form of Exhibit F.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s and investment banking fees or
commissions, legal, environmental assessment, appraisal and consultant’s fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds)

 

15



--------------------------------------------------------------------------------

and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the Borrower shall deliver a certificate of a
Financial Officer to the Administrative Agent at the time of receipt thereof
setting forth the Borrower’s intent to reinvest such proceeds in productive
assets of a kind used or useful in the business of the Borrower and its
Subsidiaries within 270 days of receipt of such proceeds and (y) no Default or
Event of Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Cash Proceeds except to the extent not so used
or contractually committed to be used at the end of such 270-day period, at
which time such proceeds shall be deemed to be Net Cash Proceeds; and (b) with
respect to any issuance or disposition of Indebtedness or any Equity Issuance,
the cash proceeds thereof, net of all taxes and customary fees, commissions,
costs and other expenses incurred in connection therewith.

 

“Norco Acquisition” shall mean the acquisition by the Borrower of Norco, Inc., a
division of TransTechnology Corporation, which was completed on February 24,
2003.

 

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

 

“Original Transactions” shall have the meaning assigned to the term
“Transactions” in the Existing Credit Agreement.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Other Term Loans” shall have the meaning assigned to such term in Section 2.24.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate prepared and
delivered by the Borrower on the Closing Date, a copy of which is attached as
Exhibit E.

 

“Permitted Acquisition” shall have the meaning assigned to such term in Section
6.04(g).

 

“Permitted Investments” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

16



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from Standard & Poor’s Ratings Service or from
Moody’s Investors Service, Inc.;

 

(c) investments in certificates of deposit, banker’s acceptances, demand
deposits and time deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, the Administrative Agent or any domestic office
of any Lender or any other commercial bank organized under the laws of the
United States of America or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from Standard & Poor’s Ratings Service or from
Moody’s Investors Service, Inc.;

 

(f) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (e)
above; and

 

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

 

“Permitted Investors” shall mean (a) the Sponsor, (b) the other holders of
Equity Interests in Parent on the Restatement Date and (c) the directors,
executive officers and other management employees of Holdings or the Borrower on
the Restatement Date.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

17



--------------------------------------------------------------------------------

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse First Boston as its prime rate in effect at its principal
office in New York City.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect to
any proposed Permitted Acquisition or Asset Sale (including pro forma
adjustments arising out of events which are directly attributable to the
proposed Permitted Acquisition or Asset Sale, are factually supportable and are
expected to have a continuing impact, in each case as reasonably determined by
the Borrower and as certified by a Financial Officer of the Borrower and
approved by the Administrative Agent) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or sold or to be acquired or sold and the consolidated financial
statements of the Borrower and its Subsidiaries which shall be reformulated as
if such Permitted Acquisitions or Asset Sale, and all other Permitted
Acquisitions or Asset Sales that have been consummated during the period, and
any Indebtedness or other liabilities incurred in connection with any such
Permitted Acquisitions had been consummated and incurred at the beginning of
such period. For purposes of determining compliance with the covenants set forth
in Sections 6.11, 6.12 and 6.13 (and the computations made for purposes of
determining the Applicable Percentage), all calculations shall be made on a Pro
Forma Basis after giving effect to the Norco Acquisition and the Original
Transactions, treating each as if it were a Permitted Acquisition (subject, in
the case of the Original Transactions, to the limitations contained in clause
(a)(iv) of the definition of Consolidated EBITDA and, in the case of the Norco
Acquisition, to the limitations contained in clause (a)(vii) of the definition
of Consolidated EBITDA).

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall be in pro forma compliance with the covenants set forth in
Sections 6.11, 6.12 and 6.13 as of the date of such determination or the last
day of the most recent fiscal quarter-end, as the case may be (computed on the
basis of (a) balance sheet amounts as of such date and (b) income statement
amounts for the most recently completed period of four consecutive fiscal
quarters for which financial statements shall have been delivered to the
Administrative Agent and calculated on a Pro Forma Basis in respect of the event
giving rise to such determination).

 

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect.

 

“Public Equity Offering” shall mean an underwritten public offering of common
stock of, and by, Holdings pursuant to a registration statement filed with the
Securities and Exchange Commission in accordance with the Securities Act of
1933, as amended, which yields not less than $75,000,000 in Net Cash Proceeds to
Holdings.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

18



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Repayment Date” shall have the meaning assigned to such term in Section 2.11.

 

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments and Term Loan Commitments at
such time.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restatement Date” shall mean April 1, 2004.

 

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in Holdings, the Borrower or any Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
Holdings, the Borrower or any Subsidiary.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01,

 

19



--------------------------------------------------------------------------------

or in the Assignment and Acceptance pursuant to which such Lender assumed its
Revolving Credit Commitment, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.09 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

 

“Revolving Credit Maturity Date” shall mean July 22, 2009.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (ii) of Section 2.01(a).

 

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.09.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

 

“Sponsor” shall mean Warburg Pincus Private Equity VIII, L.P and its Affiliates.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Notes” shall mean the Borrower’s 8- 3/8% Senior Subordinated Notes
due 2011, in an initial aggregate principal amount of $400,000,000.

 

“Subordinated Note Documents” shall mean the indenture dated as of July 22,
2003, among the Borrower, Holdings, the guarantors party thereto and The Bank of
New York, as trustee, as amended, supplemented or modified from time to time,
under which the Subordinated

 

20



--------------------------------------------------------------------------------

Notes are issued and all other instruments, agreements and other documents
evidencing or governing the Subordinated Notes or providing for any Guarantee or
other right in respect thereof.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the parent or one or more subsidiaries of the
parent or a combination thereof.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(a),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09 or Section 2.22.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean Credit Suisse First Boston, in its capacity as
lender of Swingline Loans hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the sum of (a) the obligations of such person to pay rent or other amounts under
any Synthetic Lease which are attributable to principal and, without
duplication, (b) the amount of any purchase price payment under any Synthetic
Lease assuming the lessee exercises the option to purchase the leased property
at the end of the lease term.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrower
or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
of Holdings, the Borrower or a Subsidiary or (b) any payment (other

 

21



--------------------------------------------------------------------------------

than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness of
Holdings, the Borrower or a Subsidiary; provided that no phantom stock or
similar plan providing for payments only to current or former directors,
officers or employees of Holdings, the Borrower or the Subsidiaries (or to their
heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

 

“Tax Payments” shall mean net payments in cash by the Borrower (or by Holdings
on behalf of the Borrower) to Parent in respect of Taxes pursuant to the Tax
Sharing Agreement.

 

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement dated as of the
Closing Date among Parent, Holdings, the Borrower and certain Subsidiaries.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans or Incremental
Term Loans.

 

“Term Lenders” shall mean those lenders that have a Term Loan Commitment or an
outstanding Term Loan.

 

“Term Loan Commitment” shall mean (a) with respect to each Lender, the
commitment of such Lender to make Term Loans hereunder as set forth on Schedule
2.01, or in the Assignment and Acceptance pursuant to which such Lender assumed
its Term Loan Commitment, as applicable, as the same may be (i) reduced from
time to time pursuant to Section 2.09 and (ii) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04 and
(b) any Incremental Term Loan Commitment.

 

“Term Loan Maturity Date” shall mean July 22, 2010.

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to clause (i) of Section 2.01(a). Unless the context shall otherwise
require, the term “Term Loans” shall include Incremental Term Loans.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $100,000,000.

 

“Transactions” shall mean, collectively, the transactions to occur on the
Restatement Date, including (a) the execution and delivery of the Amendment
Agreement, (b) the borrowing of the Term Loans hereunder, (c) the prepayment of
the Existing Term Loans, together with accrued interest thereon and (d) the
payment of all related fees and expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

 

22



--------------------------------------------------------------------------------

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if, before or after any change in GAAP
occurs, the Borrower notifies the Administrative Agent that the Borrower wishes
to amend any covenant in Article VI or any related definition to eliminate the
effect of any such change in GAAP occurring after the Closing Date on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI or any related definition for
such purpose), then the Borrower’s compliance with such covenant (and the
computations made for purposes of determining the Applicable Percentage) shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders.

 

SECTION 1.03. Pro Forma Calculations. With respect to any period during which
any Permitted Acquisition or Asset Sale occurs as permitted pursuant to the
terms hereof, the Leverage Ratio, the Interest Coverage Ratio and the Fixed
Charge Coverage Ratio shall be calculated with respect to such period and such
Permitted Acquisition or Asset Sale on a Pro Forma Basis.

 

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

23



--------------------------------------------------------------------------------

SECTION 1.05. Designated Senior Debt. The Loans and other Obligations under the
Loan Documents collectively constitute “Designated Senior Debt”, and this
Agreement and the other Loan Documents collectively constitute the “Credit
Agreement”, for all purposes of the Subordinated Note Documents.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (i) to make a Term Loan to the Borrower on the
Restatement Date in a principal amount not to exceed its Term Loan Commitment,
and (ii) to make Revolving Loans to the Borrower, at any time and from time to
time on or after the Closing Date, and until the earlier of the Revolving Credit
Maturity Date and the termination of the Revolving Credit Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Credit Commitment. Within the limits
set forth in clause (ii) of the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Revolving Loans. Amounts paid or prepaid in respect of Term
Loans may not be reborrowed. Holdings, the Borrower and the Lenders acknowledge
the making of Revolving Loans prior to the Restatement Date in accordance with
the terms of the Existing Credit Agreement and agree that such Revolving Loans,
if any, outstanding on the Restatement Date shall continue to be outstanding
pursuant to the terms and conditions of this Agreement and the other Loan
Documents.

 

(b) Incremental Term Loans. Each Lender having an Incremental Term Loan
Commitment hereby agrees, severally and not jointly, on the terms and subject to
the conditions set forth herein and in the applicable Incremental Term Loan
Assumption Agreement and in reliance on the representations and warranties set
forth herein and in the other Loan documents, to make Incremental Term Loans to
the Borrower, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment. Amounts paid or prepaid in respect of Incremental Term
Loans may not be reborrowed.

 

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Swingline Loans and
Loans deemed made pursuant to Section 2.02(f), the Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) (A) in the case
of a Revolving Borrowing, an integral multiple of $1,000,000 and not less than
$1,000,000 or (B) in the case of a Term Loan Borrowing, an integral multiple of
$1,000,000 and not less than $5,000,000 (except with respect to any Incremental
Term Borrowing, to the extent otherwise provided in the related Incremental

 

24



--------------------------------------------------------------------------------

Term Loan Assumption Agreement) or (ii) in the case of any Borrowing, equal to
the remaining available balance of the applicable Commitments.

 

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than six Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(c) Except with respect to Swingline Loans and Loans made pursuant to Section
2.02(f), each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 12:00 (noon), New York City time, and the Administrative Agent shall
promptly transfer the amounts so received to the account designated by the
Borrower in the applicable Borrowing Request or, if a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, return the amounts so received to the respective Lenders.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

 

(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will

 

25



--------------------------------------------------------------------------------

promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each Revolving Credit Lender of such
L/C Disbursement and its Pro Rata Percentage thereof. Each Revolving Credit
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Revolving Credit Lender shall have received such notice later than
12:00 (noon), New York City time, on any day, not later than 10:00 a.m., New
York City time, on the immediately following Business Day), an amount equal to
such Lender’s Pro Rata Percentage of such L/C Disbursement (it being understood
that such amount shall be deemed to constitute an ABR Revolving Loan of such
Lender and such payment shall be deemed to have reduced the L/C Exposure), and
the Administrative Agent will promptly pay to the Issuing Bank amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from the Borrower
pursuant to Section 2.23(e) prior to the time that any Revolving Credit Lender
makes any payment pursuant to this paragraph (f); any such amounts received by
the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have made such
payments and to the Issuing Bank, as their interests may appear. If any
Revolving Credit Lender shall not have made its Pro Rata Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.

 

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the Borrower shall hand deliver or fax to
the Administrative Agent (or give telephonic notice promptly confirmed by
written notice) a duly completed Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 12:00 (noon), New York City time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 (noon), New York City time, one Business Day
before a proposed Borrowing. Each Borrowing Request shall be irrevocable, shall
be signed by or on behalf of the Borrower and shall specify the following
information: (i) whether the Borrowing then being requested is to be a Term
Borrowing, an Incremental Term Borrowing or a Revolving Credit Borrowing, and
whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii)
the date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed; (iv) the amount of
such Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

26



--------------------------------------------------------------------------------

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to each Lender, through the Administrative
Agent, (i) the principal amount of each Term Loan of such Lender as provided in
Section 2.11 and (ii) the then unpaid principal amount of each Revolving Loan of
such Lender on the Revolving Credit Maturity Date. The Borrower hereby promises
to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Credit Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Type thereof and, if applicable, the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower or any Guarantor and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

 

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to 0.50% per annum on the daily unused amount of the
Commitments of such Lender (other than the Swingline Commitment) during the
preceding quarter (or other period commencing with the Closing Date or ending
with the Revolving Credit Maturity Date or the date on which the Commitments of
such Lender shall expire or be terminated). All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. The Commitment Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the Commitment of
such Lender shall expire or be terminated as provided herein. For purposes of
calculating Commitment Fees only, no portion of

 

27



--------------------------------------------------------------------------------

the Revolving Credit Commitments shall be deemed utilized as a result of
outstanding Swingline Loans.

 

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administration fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

 

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the Closing Date or ending with the Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings
comprised of Eurodollar Loans pursuant to Section 2.06, and (ii) to the Issuing
Bank with respect to each Letter of Credit the standard fronting, issuance and
drawing fees specified from time to time by the Issuing Bank (the “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

 

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

 

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.

 

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

 

(c) Interest on each Loan shall be payable to the applicable Lenders, through
the Administrative Agent, on the Interest Payment Dates applicable to such Loan
except as otherwise provided in this Agreement. The applicable Alternate Base
Rate or Adjusted LIBO Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

28



--------------------------------------------------------------------------------

SECTION 2.07. Default Interest. Any amount (whether of principal, interest, Fees
or otherwise) not paid when due hereunder or under any other Loan Document shall
bear interest, to the extent permitted by law (after as well as before
judgment), payable on demand, (a) in the case of principal, at the rate
otherwise applicable thereto pursuant to Section 2.06 plus 2.00% per annum and
(b) in all other cases, at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Term Loan plus
2.00% per annum.

 

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to a majority in interest of the Lenders
participating or to participate in such Loan of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) The Term Loan
Commitments shall automatically terminate upon the making of the Term Loans on
the Restatement Date. The Revolving Credit Commitments, the Swingline Commitment
and the L/C Commitment shall automatically terminate on the Revolving Credit
Maturity Date.

 

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
(or telephonic notice promptly confirmed by written notice) to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments or the Revolving Credit Commitments; provided, however, that (i)
each partial reduction of the Term Loan Commitments or the Revolving Credit
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $1,000,000 and (ii) the Total Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time.

 

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
termination of the Commitments of any Class, all accrued and unpaid Commitment
Fees relating to such Class to but excluding the date of such termination.

 

29



--------------------------------------------------------------------------------

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 12:00 (noon), New York City time, one Business Day prior to
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 12:00 (noon), New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

 

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16; and

 

(v) after the occurrence and during the continuance of a Default specified in
clause (b) or (c) of Article VII (without regard to any applicable grace period
in such clause (c)), no outstanding Loan may be converted into, or continued as,
a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Eurodollar Borrowing into a subsequent Interest
Period (and shall not otherwise

 

30



--------------------------------------------------------------------------------

have given notice in accordance with this Section 2.10 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be converted
into an ABR Borrowing.

 

SECTION 2.11. Repayment of Term Borrowings. (a) The Borrower shall pay to the
applicable Lenders, through the Administrative Agent, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Term Loans (as adjusted from time to time pursuant to Sections 2.11(c), 2.12,
2.13(f) and 2.24(d)) equal to the amount set forth below for such date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment:

 

Repayment Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

June 30, 2004

       $ 735,656

September 30, 2004

       $ 735,656

December 31, 2004

       $ 735,656

March 31, 2005

       $ 735,656

June 30, 2005

       $ 735,656

September 30, 2005

       $ 735,656

December 31, 2005

       $ 735,656

March 31, 2006

       $ 735,656

June 30, 2006

       $ 735,656

September 30, 2006

       $ 735,656

December 31, 2006

       $ 735,656

March 31, 2007

       $ 735,656

June 30, 2007

       $ 735,656

September 30, 2007

       $ 735,656

December 31, 2007

       $ 735,656

March 31, 2008

       $ 735,656

June 30, 2008

       $ 735,656

September 30, 2008

       $ 735,656

December 31, 2008

       $ 735,656

March 31, 2009

       $ 735,656

June 30, 2009

       $ 735,656

September 30, 2009

       $ 735,656

December 31, 2009

       $ 735,656

March 31, 2010

       $ 735,656

June 30, 2010

       $ 735,656

Term Loan Maturity Date

       $ 275,871,100

 

(b) The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, on each Incremental Term Loan Repayment Date, a principal amount of the
Other Term Loans (as adjusted from time to time pursuant to Sections 2.11(c),
2.12 and 2.13(f)) equal to the amount set forth for such date in the applicable
Incremental Term Loan Assumption Agreement, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment.

 

31



--------------------------------------------------------------------------------

(c) In the event and on each occasion that any Term Loan Commitment (other than
any Incremental Term Loan Commitment) shall be reduced or shall expire or
terminate other than as a result of the making of a Term Loan, the installments
payable on each Repayment Date shall be reduced pro rata by an aggregate amount
equal to the amount of such reduction, expiration or termination.

 

(d) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date and all Incremental Term Loans shall be due and
payable on the applicable Incremental Term Loan Maturity Date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of payment.

 

(e) All repayments pursuant to this Section 2.11 shall be subject to Section
2.16, but shall otherwise be without premium or penalty.

 

SECTION 2.12. Optional Prepayments. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephonic notice
promptly confirmed by written notice) in the case of Eurodollar Loans, or
written or fax notice (or telephonic notice promptly confirmed by written
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $100,000 and not less than $500,000.

 

(b) Optional prepayments of Term Loans shall be allocated ratably between the
Term Loans and the Other Term Loans, if any, and shall be applied first, in
chronological order to the installments of principal in respect of the Term
Loans and Other Term Loans scheduled to be paid within 12 months after such
optional prepayment and second, pro rata against the remaining scheduled
installments of principal due in respect of the Term Loans and Other Term Loans.

 

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this Section
2.12 shall be subject to Section 2.16 but otherwise without premium or penalty.
All prepayments under this Section 2.12 shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment; provided, however, that in the case of a prepayment of an ABR
Revolving Loan or a Swingline Loan that is not made in connection with a
termination of the Revolving Credit Commitments, the accrued and unpaid interest
on the principal amount prepaid shall be payable on the next scheduled Interest
Payment Date with respect to such ABR Revolving Loan or Swingline Loan.

 

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace all outstanding Letters of Credit.
If as a result of any partial reduction of the Revolving Credit Commitments the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment after giving effect thereto, then the Borrower shall, on the date of

 

32



--------------------------------------------------------------------------------

such reduction, repay or prepay Revolving Credit Borrowings or Swingline Loans
(or a combination thereof) and/or replace outstanding Letters of Credit in an
amount sufficient to eliminate such excess.

 

(b) Not later than the third Business Day following the completion of any Asset
Sale, the Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Term Loans in accordance with Section
2.13(f).

 

(c) If at the time of any Equity Issuance the Leverage Ratio (after giving
effect to such Equity Issuance and the proposed use of the proceeds thereof)
would be greater than 3.50 to 1.00, then the Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the occurrence of such Equity Issuance, apply 50% of the Net Cash
Proceeds therefrom (or such lesser percentage as shall be necessary to achieve
such a 3.50 to 1.00 Leverage Ratio) to prepay outstanding Term Loans in
accordance with Section 2.13(f).

 

(d) No later than the earlier of (i) 95 days after the end of each fiscal year
of the Borrower, and (ii) the date on which the financial statements with
respect to such fiscal year are delivered pursuant to Section 5.04(a), the
Borrower shall prepay outstanding Term Loans in accordance with Section 2.13(f)
in an aggregate principal amount equal to 50% of Excess Cash Flow for the fiscal
year then ended; provided, however, that (x) in the event the Leverage Ratio at
the end of such fiscal year was equal to or less than 3.75 to 1.00 and greater
than 3.25 to 1.00, then such amount shall be reduced to 25% of such Excess Cash
Flow and in the event the Leverage Ratio at the end of such fiscal year was
equal to or less than 3.25 to 1.00, no such prepayment shall be required, and
(y) the first fiscal year for which Excess Cash Flow shall be calculated for
purposes of this Section 2.13(d) shall be the fiscal year ending on September
30, 2006.

 

(e) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or other disposition of Indebtedness
for money borrowed (or similar transaction evidenced by bonds, debentures, notes
or similar instruments) of any Loan Party or any subsidiary of a Loan Party
(other than Indebtedness for money borrowed (or similar transaction evidenced by
bonds, debentures, notes or similar instruments) permitted pursuant to Section
6.01, except for Indebtedness incurred under the proviso to Section 6.01(g) to
the extent the proceeds thereof are not applied to finance the cash
consideration payable in a Permitted Acquisition (including the refinancing of
Indebtedness of the Acquired Entity and the payment of related fees and
expenses)), the Borrower shall, substantially simultaneously with (and in any
event not later than the third Business Day next following) the receipt of such
Net Cash Proceeds by such Loan Party or such subsidiary, apply an amount equal
to 100% of such Net Cash Proceeds to prepay outstanding Term Loans in accordance
with Section 2.13(f).

 

(f) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated ratably between the Term Loans and the Other Term Loans, if any,
and shall be applied first, in chronological order to the installments of
principal in respect of the Term Loans and Other Term Loans scheduled to be paid
within 12 months after such mandatory prepayment and second, pro rata against
the remaining scheduled installments of principal due in respect of the Term
Loans and Other Term Loans under Section 2.11.

 

33



--------------------------------------------------------------------------------

(g) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.

 

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or the Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate) or shall impose on such Lender or the Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or the Issuing Bank of making or maintaining any Eurodollar Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise), in each case, by an amount deemed
by such Lender or the Issuing Bank to be material, then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, upon demand such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.

 

34



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 120
days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this Section
shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

 

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such or to convert a Eurodollar Loan into an ABR Loan,
as the case may be), unless such declaration shall be subsequently withdrawn;
and

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

35



--------------------------------------------------------------------------------

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of (a)
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period, but such loss shall not, in any event, include any lost profit or loss
of applicable margin. A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

 

SECTION 2.17. Pro Rata Treatment. Except as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees or the L/C
Participation Fees, each reduction of the Term Loan Commitments or the Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans or participations in L/C
Disbursements, as applicable). Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.

 

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
L/C Disbursement as a result of which the unpaid portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid portion of the Loans and participations in L/C Disbursements of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans and L/C Exposure of such other Lender,
so that the aggregate unpaid amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate

 

36



--------------------------------------------------------------------------------

unpaid amount of all Loans and L/C Exposure then outstanding as the amount of
its Loans and L/C Exposure prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower and
Holdings expressly consent to the foregoing arrangements and agree that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower and
Holdings to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.

 

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.21(e)) shall
be made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010, or at such other location as the Administrative Agent shall
notify the Borrower from time to time in accordance with Section 9.01. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof.

 

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if the Borrower or any Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Loan Party shall make such
deductions and (iii) the Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

37



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any Loan Party hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(other than penalties or interest attributable to (i) a failure or delay by the
Administrative Agent or such Lender, as applicable, in making such written
demand to the Borrower or (ii) the gross negligence or wilful misconduct of the
Administrative Agent or such Lender, as applicable), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20 or (iv) any Lender refuses to consent to any amendment, waiver
or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in Section
9.04(b)), upon notice to such Lender or the Issuing Bank and the Administrative
Agent, require such Lender or the Issuing Bank to transfer and assign, without
recourse, representation or warranty, except as to warranty as to its ownership
of the assigned obligations (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations and,
with respect to clause (iv) above, shall consent to such requested amendment,
waiver or other modification of any Loan Document (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any

 

38



--------------------------------------------------------------------------------

law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank and the Swingline Lender), which consent
shall not unreasonably be withheld, and (z) the Borrower or such assignee shall
have paid to the affected Lender or the Issuing Bank in immediately available
funds an amount equal to the sum of the principal of and interest accrued to the
date of such payment on the outstanding Loans or L/C Disbursements of such
Lender or the Issuing Bank plus all Fees and other amounts accrued for the
account of such Lender or the Issuing Bank hereunder (including any amounts
under Section 2.14 and Section 2.16); provided further that, if prior to any
such transfer and assignment the circumstances or event that resulted in such
Lender’s or the Issuing Bank’s claim for compensation under Section 2.14 or
notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as the
case may be, cease to cause such Lender or the Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender or the Issuing Bank
pursuant to paragraph (b) below), or if such Lender or the Issuing Bank shall
waive its right to claim further compensation under Section 2.14 in respect of
such circumstances or event or shall withdraw its notice under Section 2.15 or
shall waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or the
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder.

 

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
Affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

 

SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans to the Borrower at any time and
from time to time on and after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of all Swingline Loans exceeding $5,000,000 in the aggregate or
(ii) the Aggregate Revolving Credit Exposure, after giving effect to any
Swingline Loan, exceeding the Total Revolving

 

39



--------------------------------------------------------------------------------

Credit Commitment. Each Swingline Loan shall be in a principal amount that is an
integral multiple of $100,000 and not less than $100,000. The Swingline
Commitment may be terminated or reduced from time to time as provided herein.
Within the foregoing limits, the Borrower may borrow, pay or prepay and reborrow
Swingline Loans hereunder, subject to the terms, conditions and limitations set
forth herein.

 

(b) Swingline Loan Borrowing Procedure. The Borrower shall notify the Swingline
Lender by fax, or by telephone (confirmed by fax), not later than 12:00 (noon),
New York City time, on the day of a proposed Swingline Loan. Such notice shall
be delivered on a Business Day, shall be irrevocable and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount of such Swingline Loan and the wire transfer instructions for the
account of the Borrower to which the proceeds of such Swingline Loan should be
transferred. The Swingline Lender shall promptly make each Swingline Loan by
wire transfer to the account specified by the Borrower in such request.

 

(c) Prepayment. The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, upon giving written or
fax notice (or telephonic notice promptly confirmed by written notice) to the
Swingline Lender and to the Administrative Agent before 12:00 (noon), New York
City time on the date of prepayment at the Swingline Lender’s address for
notices specified on Schedule 2.01.

 

(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest at the rate provided for the ABR
Revolving Loans as provided in Section 2.06(a).

 

(e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 11:00 a.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which the
Revolving Credit Lenders will participate. The Administrative Agent will,
promptly upon receipt of such notice, give notice to each Revolving Credit
Lender, specifying in such notice such Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. In furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Credit Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Credit
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Lenders) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph and thereafter payments in respect of such Swingline Loan shall be
made to the

 

40



--------------------------------------------------------------------------------

Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower (or
other party liable for obligations of the Borrower) of any default in the
payment thereof.

 

SECTION 2.23. Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time while the Revolving Credit
Commitments remain in effect. This Section shall not be construed to impose an
obligation upon the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. The Issuing Bank shall promptly (i)
notify the Administrative Agent in writing of the amount and expiry date of each
Letter of Credit issued by it and (ii) provide a copy of each such Letter of
Credit (and any amendments, renewals or extensions thereof) to the
Administrative Agent. A Letter of Credit shall be issued, amended, renewed or
extended only if, and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that,
after giving effect to such issuance, amendment, renewal or extension (i) the
L/C Exposure shall not exceed $15,000,000 and (ii) the Aggregate Revolving
Credit Exposure shall not exceed the Total Revolving Credit Commitment.

 

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the Revolving Credit
Maturity Date) unless the Issuing Bank notifies the beneficiary thereof at least
30 days prior to the then-applicable expiration date that such Letter of Credit
will not be renewed.

 

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving

 

41



--------------------------------------------------------------------------------

Credit Lender, and each such Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Pro Rata Percentage of each L/C
Disbursement made by the Issuing Bank and not reimbursed by the Borrower (or, if
applicable, another party pursuant to its obligations under any other Loan
Document) forthwith on the date due as provided in Section 2.02(f). Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent (or directly to the Issuing Bank, with concurrent notice to the
Administrative Agent) an amount equal to such L/C Disbursement not later than
two hours after the Borrower shall have received notice from the Issuing Bank
that payment of such draft will be made, or, if the Borrower shall have received
such notice later than 10:00 a.m., New York City time, on any Business Day, not
later than 10:00 a.m., New York City time, on the immediately following Business
Day.

 

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

42



--------------------------------------------------------------------------------

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

 

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement. The Administrative Agent shall promptly give each
Revolving Credit Lender notice thereof.

 

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of

 

43



--------------------------------------------------------------------------------

the date of payment by the Borrower or the date on which interest shall commence
to accrue thereon as provided in Section 2.02(f), at the rate per annum that
would apply to such amount if such amount were an ABR Revolving Loan.

 

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Subject to
the next succeeding paragraph, upon the acceptance of any appointment as the
Issuing Bank hereunder by a Lender that shall agree to serve as successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Bank and the retiring
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder. At the time such removal or resignation shall
become effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require.
After the resignation or removal of the Issuing Bank hereunder, the retiring
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date; provided, however, that the obligation to deposit such
cash shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) or Article VII. Such deposit shall be held by the Collateral
Agent as collateral for the payment and performance of the Obligations. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Permitted Investments, which investments
shall be made at the option and sole discretion of the Collateral Agent, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall (i)
automatically be applied by the Administrative Agent to reimburse the Issuing
Bank for L/C Disbursements for which it has not been reimbursed, (ii) be held
for the satisfaction of the reimbursement obligations of the Borrower for the
L/C Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit

 

44



--------------------------------------------------------------------------------

representing greater than 50% of the aggregate undrawn amount of all outstanding
Letters of Credit), be applied to satisfy the Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

 

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of the Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed to
be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank and such
Lender.

 

SECTION 2.24. Increase in Term Loan Commitments. (a) The Borrower may, by
written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments in an amount not to exceed the Incremental
Term Loan Amount from one or more Incremental Term Lenders, which may include
any existing Lender; provided that each Incremental Term Lender, if not already
a Lender hereunder, shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld). Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $5,000,000
or equal to the remaining Incremental Term Loan Amount), (ii) the date on which
such Incremental Term Loan Commitments are requested to become effective (which
shall not be less than 10 Business Days after the date of such notice) and (iii)
whether such Incremental Term Loan Commitments are to be Term Loan Commitments
or commitments to make term loans with terms different from the Term Loans
(“Other Term Loans”).

 

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans shall be no earlier than the Term Loan Maturity Date and (ii)
the average life to maturity of any Other Term Loans shall be no shorter than
the average life to maturity of the Term Loans and provided further that, if the
interest rate margin in respect of any Other Term Loan would exceed the
Applicable Percentage for the Term Loans by more than ½ of 1%, the Applicable
Percentage for the Term Loans shall be increased so that the interest rate
margin in respect of such Other Term Loan is no more than ½ of 1% higher than
the Applicable Percentage for the Term Loans. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan Assumption Agreement. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Term Loan Assumption Agreement, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitment
evidenced thereby as provided for in Section 9.08(b). Any such deemed amendment
may be

 

45



--------------------------------------------------------------------------------

memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

 

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of Section
4.01 shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Term Lenders) legal opinions,
board resolutions and other closing certificates and documentation consistent
with those delivered on the Restatement Date under Section 4.02 and (iii) the
Borrower would be in Pro Forma Compliance after giving effect to such
Incremental Term Loan Commitment and the Loans to be made thereunder and the
application of the proceeds therefrom as if made and applied on such date.

 

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis, and
the Borrower agrees that Section 2.16 shall apply to any conversion of
Eurodollar Term Loans to ABR Term Loans reasonably required by the
Administrative Agent to effect the foregoing. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Sections 2.11(a) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, the Issuing Bank and each of the Lenders that:

 

SECTION 3.01. Organization; Powers. Holdings, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated hereby or thereby
to which it is or will be a party and, in the case of the Borrower, to borrow
hereunder.

 

SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any Subsidiary, (B) any

 

46



--------------------------------------------------------------------------------

order of any Governmental Authority or (C) any provision of any indenture,
material agreement or other material instrument to which Holdings, the Borrower
or any Subsidiary is a party or by which any of them or any of their property is
or may be bound, (ii) except as set forth on Schedule 3.02, be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
material agreement or other material instrument or (iii) result in the creation
or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by Holdings, the Borrower or any Subsidiary (other
than any Lien created hereunder or under the Security Documents).

 

SECTION 3.03. Enforceability. The Amendment Agreement has been duly executed and
delivered by each Loan Party party thereto and constitutes, and this Agreement
constitutes, legal, valid and binding obligations of such Loan Party and
Holdings and the Borrower, respectively, enforceable against such Loan Party and
Holdings and the Borrower, respectively, in accordance with its respective
terms.

 

SECTION 3.04. Governmental Approvals. Except as set forth on Schedule 3.04, no
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority is or will be required in connection with the
Transactions, except for (a) the recordation of modifications to the Mortgages
reflecting, among other things, the prepayment of the Existing Term Loans and
the making of the Term Loans, and (b) such as have been made or obtained and are
in full force and effect or which are not material to the consummation of the
Transactions.

 

SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to the
Lenders (i) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Holdings and its consolidated
subsidiaries as of and for the fiscal years ended September 30, 2001, 2002 and
2003, each audited by and accompanied by the unqualified opinion of Deloitte &
Touche LLP, independent public accountants, (ii) the unaudited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows of Holdings and its consolidated subsidiaries as of and for each fiscal
quarter subsequent to September 30, 2003 ended 50 days before the Restatement
Date and (iii) the unaudited consolidated balance sheet and related statement of
income of Holdings and its consolidated subsidiaries as of and for each fiscal
month subsequent to the date of the most recent unaudited quarterly financial
statements furnished under clause (ii) ended 30 days before the Restatement
Date. Such financial statements present fairly, in all material respects, the
financial condition and results of operations and cash flows of Holdings and its
consolidated subsidiaries as of such dates and for such periods. Except as set
forth on Schedule 3.05, such balance sheets and the notes thereto disclose all
material liabilities, direct or contingent, of Holdings and its consolidated
subsidiaries as of the dates thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis, except that the unaudited
financial statements are subject to normal year-end adjustments and do not
contain notes thereto.

 

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the

 

47



--------------------------------------------------------------------------------

business, operations, assets, liabilities, financial condition or results of
operations of Holdings, the Borrower and the Subsidiaries, taken as a whole,
since September 30, 2003.

 

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and each of the Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its material properties and
material assets, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties and material assets for their intended purposes. All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02.

 

(b) Each of Holdings, the Borrower and each of the Subsidiaries has complied
with all material obligations due and payable or required to be performed under
all material leases to which it is a party and all such material leases are in
full force and effect. Each of Holdings, the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
except where the failure to so enjoy could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Restatement Date
a list of all Subsidiaries and the percentage ownership interest of Holdings or
the Borrower therein. The shares of Equity Interests so indicated on Schedule
3.08 are owned by Holdings or the Borrower, directly or indirectly, free and
clear of all Liens (other than Liens created under the Security Documents).

 

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or the Borrower, threatened against or affecting Holdings,
the Borrower, any Subsidiary or any business, property or rights of any such
person (i) that involve any Loan Document or the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b) Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.09 that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

(c) None of Holdings, the Borrower or any of the Subsidiaries or any of their
respective material properties or material assets is in violation of, nor will
the continued operation of their material properties and material assets as
currently conducted violate, any law, rule or regulation (including any zoning,
building, Environmental Law, ordinance, code or approval or any building
permits), or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where such violation or default
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. Agreements. (a) None of Holdings, the Borrower or any of the
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

(b) None of Holdings, the Borrower or any of the Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

 

SECTION 3.12. Investment Company Act; Public Utility Holding Company Act. None
of Holdings, the Borrower or any Subsidiary is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

 

SECTION 3.13. Use of Proceeds. The Borrower (a) will use the proceeds of the
Term Loans (other than any Incremental Term Loans) and will request the issuance
of Letters of Credit only for the purposes specified in the preamble to this
Agreement and (b) will use the proceeds of the Revolving Loans and the Swingline
Loans only for general corporate purposes, including to finance Permitted
Acquisitions. The Borrower will use the proceeds of any Incremental Term Loans
solely as set forth in the applicable Incremental Term Loan Assumption
Agreement.

 

SECTION 3.14. Tax Returns. Each of the Holdings, the Borrower and each of the
Subsidiaries has filed or caused to be filed all Federal and all material state,
local and foreign tax returns or materials required to have been filed by it and
has paid or caused to be paid all material taxes due and payable by it and all
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which Holdings, the Borrower or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves
and except for taxes the nonpayment of which could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.15. No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, which when taken as a whole and together with the
representations and warranties contained in this Agreement, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, each
of Holdings and the Borrower represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement,

 

49



--------------------------------------------------------------------------------

exhibit or schedule and it is understood that actual results may differ from
forecasts and projections.

 

SECTION 3.16. Employee Benefit Plans. Each of the Borrower and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under any underfunded Plan (based on the
assumptions used to fund such plan and when considered together with all such
underfunded Plans) did not, as of the last annual valuation dates applicable
thereto, exceed the fair market value of the assets of such underfunded Plans by
an amount that could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

(b) Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.17 that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the Restatement Date. As of each such date, such
insurance is in full force and effect and all premiums have been duly paid if
due. The Borrower and its Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are, when considered in its entirety, in
the good faith judgment of the Borrower prudent in the ordinary course of
business of the Borrower and its Subsidiaries.

 

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in the Guarantee and Collateral Agreement) and the
proceeds thereof and (i) with respect to all Pledged Collateral (as defined in
the Guarantee and Collateral Agreement) previously delivered to and in
possession of the Collateral Agent, the Guarantee and Collateral Agreement
constitutes, or in the case of Pledged Collateral to be delivered to the
Collateral Agent in the future, the Guarantee and Collateral Agreement will
constitute, a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Pledged Collateral, in
each case prior and superior in right to any other person, and (ii) together
with the financing statements previously filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
constitutes a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in all such Collateral as to which a
security

 

50



--------------------------------------------------------------------------------

interest may be perfected by such a filing (other than Intellectual Property, as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02.

 

(b) The Guarantee and Collateral Agreement currently on file with the United
States Patent and Trademark Office and the United States Copyright Office,
together with the financing statements previously filed in the offices specified
on Schedule 3.19(a), constitutes a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Guarantee and Collateral Agreement) in
which a security interest may be perfected by filing in the United States and
its territories and possessions, in each case prior and superior in right to any
other person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Closing Date).

 

(c) The Mortgages create in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, legal, valid and enforceable Liens on all of the
Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when the modifications referred to in
Section 3.04(a) are recorded in the offices specified on Schedule 3.19(a), the
Mortgages will constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Property and
the proceeds thereof to secure the Obligations, in each case prior and superior
in right to any other person, other than with respect to the rights of persons
pursuant to Liens expressly permitted by Section 6.02.

 

SECTION 3.20. Location of Real Property and Leased Premises. Schedule 3.20(a)
lists completely and correctly as of the Restatement Date all real property
owned by the Borrower and the Subsidiaries and the addresses thereof. The
Borrower and the Subsidiaries, as the case may be, as of the Restatement Date,
own in fee all the real property set forth on Schedule 3.20(a). Schedule 3.20(b)
lists completely and correctly as of the Restatement Date all material real
property leased by the Borrower and the Subsidiaries and the addresses thereof.
The Borrower and the Subsidiaries, as the case may be, as of the Restatement
Date, have valid leasehold interests in all the real property set forth on
Schedule 3.20(b).

 

SECTION 3.21. Labor Matters. As of the Restatement Date, there are no strikes,
lockouts or slowdowns against Holdings, the Borrower or any Subsidiary pending
or, to the knowledge of Holdings or the Borrower, threatened. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Borrower or any Subsidiary is bound. Except to the extent
any of the following, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (a) the hours worked by and payments
made to employees of Holdings, the Borrower and the Subsidiaries have not been
in violation in any material respect of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
and (b) all payments due from Holdings, the Borrower or any Subsidiary, or for
which any claim may be made against Holdings, the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of Holdings, the Borrower
or such Subsidiary.

 

51



--------------------------------------------------------------------------------

SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
to occur on the Restatement Date and immediately following the making of each
Loan and after giving effect to the application of the proceeds of each Loan,
(a) the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Restatement Date.

 

SECTION 3.23. [Intentionally Omitted]

 

SECTION 3.24. Designated Senior Debt. The Obligations constitute “Designated
Senior Debt” under and as defined in the Subordinated Note Documents.

 

SECTION 3.25. Certain Treasury Regulation Matters. The Borrower does not intend
to treat the Loans and related transactions as being a “reportable” transaction
(within the meaning of Treasury Regulation 1.6011-4). The Borrower acknowledges
that the Administrative Agent and one or more of the Lenders may treat its Loans
as part of a transaction that is subject to Treasury Regulation Section
301.6112-1 to the extent that the Borrower’s application of the proceeds of the
Loans requires the same and the Administrative Agent and such Lender or Lenders,
as applicable, may, in connection therewith, maintain such lists and other
records as they may determine is required by such Treasury Regulation.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

SECTION 4.01. All Credit Events. On the date of each Borrowing, including each
Borrowing of a Swingline Loan and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):

 

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.23(b) or, in the case of the Borrowing of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice requesting such
Swingline Loan as required by Section 2.22(b).

 

52



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date.

 

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

 

SECTION 4.02. Restatement Date. On the Restatement Date:

 

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) Willkie Farr &
Gallagher, counsel for Holdings and the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) each local counsel
listed on Schedule 4.02(a), in form and substance reasonably satisfactory to the
Administrative Agent, in each case (A) dated the Restatement Date, (B) addressed
to the Issuing Bank, the Administrative Agent and the Lenders and (C) covering
such other matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request, and Holdings and the Borrower
hereby request such counsel to deliver such opinions.

 

(b) All legal matters incident to the Amendment Agreement, this Agreement, the
Borrowings and extensions of credit hereunder and the other Loan Documents shall
be reasonably satisfactory to the Lenders, to the Issuing Bank and to the
Administrative Agent.

 

(c) The Administrative Agent shall have received (i) a certificate, dated the
Restatement Date and signed by the Secretary or Assistant Secretary of Holdings
and the Borrower, certifying that (A) except as set forth on any schedule
attached thereto, the certificate or articles of incorporation of Holdings, the
Borrower and each other Loan Party previously delivered on the Closing Date (or
such later date on which such person became a Loan Party) have not been amended
since the date of such delivery, (B) except as set forth on any schedule
attached thereto, the by-laws of Holdings, the Borrower and each other Loan
Party as in effect and delivered on the Closing Date (or such later date on
which such person became a Loan Party) have not been amended since the date of
such delivery, (C) attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors or other equivalent governing body of
Holdings, the Borrower and each other Loan Party authorizing the execution,
delivery and performance of the Amendment Agreement (including Exhibit A thereto
in the form of this Agreement) and the other Loan Documents to which such person
is a party, as applicable, and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (D) attached thereto is a certificate
as to the good standing of Holdings, the Borrower and each other Loan Party as
of a recent date by the Secretary of State of the state of its organization, and
(E) as to the incumbency and specimen signature of each officer executing the
Amendment Agreement or any other Loan

 

53



--------------------------------------------------------------------------------

Document or any other document delivered in connection therewith on behalf of
such Loan Party; (ii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (i) above; and (iii) such other documents as the
Lenders, the Issuing Bank or the Administrative Agent may reasonably request.

 

(d) The Administrative Agent shall have received a certificate, dated the
Restatement Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

 

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Restatement Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.

 

(f) The Security Documents shall be in full force and effect on the Restatement
Date, and each document (including each Uniform Commercial Code financing
statement and the modifications to the Mortgages referred to in Section 3.04(a))
required by law or reasonably requested by the Collateral Agent to be filed,
registered or recorded in order to create or continue in favor of the Collateral
Agent for the benefit of the Secured Parties a valid, legal and perfected
first-priority Lien on, and security interest in, the Collateral (subject to any
Liens expressly permitted by Section 6.02) shall have been delivered to the
Collateral Agent. The Pledged Collateral (as defined in the Guarantee and
Collateral Agreement) shall be duly and validly pledged under the Guarantee and
Collateral Agreement to the Collateral Agent for the benefit of the Secured
Parties, and certificates representing such Pledged Collateral, accompanied by
instruments of transfer and stock powers endorsed in blank, shall have been
delivered to the Collateral Agent.

 

(g) The Amendment Agreement shall have become effective in accordance with its
terms.

 

(h) The Collateral Agent shall have received a certificate, dated the
Restatement Date and signed by a Responsible Officer of the Borrower, certifying
that, except as set forth on any schedule attached thereto, the information set
forth on the Perfection Certificate is complete, correct and accurate as of the
Restatement Date.

 

(i) The Existing Term Loans, together with accrued interest thereon, shall have
been repaid, or shall be repaid simultaneously with the initial Borrowing of the
Term Loans hereunder.

 

(j) All requisite Governmental Authorities shall have approved or consented to
the Transactions and the other transactions contemplated hereby to the extent
required, all applicable appeal periods shall have expired and there shall not
be any pending or threatened litigation, governmental, administrative or
judicial action that could reasonably be expected to prevent or impose
materially burdensome conditions on the Transactions or the other transactions
contemplated hereby.

 

54



--------------------------------------------------------------------------------

(k) The Lenders shall have received, to the extent requested, all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the U.S.A. Patriot Act.

 

ARTICLE V

 

Affirmative Covenants

 

Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and the Borrower
will, and will cause each of the Subsidiaries to:

 

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05.

 

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect all rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names used
in or relating to the conduct of its business, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated, including any reasonable extension, development or
expansion thereof (including engaging in engineered components businesses not
within the aerospace industry); comply with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and at all times
maintain and preserve all property material to the conduct of such business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.02. Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

 

55



--------------------------------------------------------------------------------

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
the Loan Parties under such policies directly to the Collateral Agent; cause all
such policies to provide that neither the Borrower, the Administrative Agent,
the Collateral Agent nor any other party shall be a coinsurer thereunder and to
contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies to the
Collateral Agent; cause each such policy to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent (giving the Administrative Agent
and the Collateral Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent;
deliver to the Administrative Agent and the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Administrative Agent and the Collateral Agent)
together with evidence satisfactory to the Administrative Agent and the
Collateral Agent of payment of the premium therefor.

 

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative
Agent, the Collateral Agent or the Required Lenders may from time to time
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time, or (ii) a “Zone 1” area, obtain earthquake insurance in such total
amount as the Administrative Agent, the Collateral Agent or the Required Lenders
may from time to time require.

 

(d) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including a “broad form” commercial general
liability endorsement and coverage on an occurrence basis against claims made
for personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than $15,000,000, naming the Collateral Agent as
an additional insured, on forms satisfactory to the Collateral Agent.

 

(e) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by the Borrower; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

 

56



--------------------------------------------------------------------------------

SECTION 5.03. Taxes. Pay all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge or levy so long as (a) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and the
Borrower shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP and such contest operates to suspend collection
of the contested obligation, tax, assessment or charge and enforcement of a Lien
and, in the case of a Mortgaged Property, there is no risk of forfeiture of such
property or (b) the nonpayment thereof could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.04. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent (either physically or through electronic
delivery reasonably acceptable to the Administrative Agent), which shall furnish
to each Lender:

 

(a) within 95 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Deloitte & Touche LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;

 

(c) within 30 days after the end of the first two fiscal months of each fiscal
quarter, its consolidated balance sheet and related statement of income showing
the financial condition of the Borrower and its consolidated Subsidiaries during
such fiscal month and the then elapsed portion of the fiscal year, all certified
by one of its Financial Officers as fairly presenting the financial condition
and results of operations of the Borrower and its consolidated

 

57



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments;

 

(d) concurrently with any delivery of financial statements under paragraph (a),
(b) or (c) above, a certificate of the accounting firm (in the case of paragraph
(a)) or Financial Officer (in the case of paragraph (b) or (c)) opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to accounting matters and disclaim responsibility for legal
interpretations and which may be provided by a Financial Officer if accounting
firms generally are not providing such certificates) (i) certifying that no
Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (ii)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.06, 6.10, 6.11, 6.12 and 6.13 and, in the case of a certificate
delivered with the financial statements required by paragraph (a) above, (x)
setting forth the Borrower’s calculation of Excess Cash Flow for each fiscal
year ending on or after September 30, 2006 and (y) certifying that there has
been no change in the business activities, assets or liabilities of Holdings, or
if there has been any such change, describing such change in reasonable detail
and certifying that Holdings is in compliance with Section 6.08;

 

(e) within 45 days after the commencement of each fiscal year of the Borrower,
(i) a detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year) and (ii) a summary
consolidated budget for the fiscal year immediately following such fiscal year,
in each case setting forth the assumptions used for purposes of preparing such
budget;

 

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or, after the initial
Public Equity Offering (disregarding for purposes of this Section 5.04(f) the
Net Cash Proceeds dollar threshold contained in the definition of such term),
distributed to its shareholders, as the case may be;

 

(g) promptly after the receipt thereof by Holdings or the Borrower or any
Subsidiary, a copy of any “management letter” received by any such person from
its certified public accountants and the management’s response thereto; and

 

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or

 

58



--------------------------------------------------------------------------------

any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent,
the Issuing Bank and each Lender prompt written notice of the following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its ERISA Affiliates in an aggregate amount
exceeding $1,000,000; and

 

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
legal name, (ii) in the jurisdiction of organization or formation of any Loan
Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in any
Loan Party’s Federal Taxpayer Identification Number. Holdings and the Borrower
agree not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. Holdings and the Borrower also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 

(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.

 

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent, the Collateral Agent or any Lender to
visit and inspect the financial records and the properties of Holdings, the
Borrower or any

 

59



--------------------------------------------------------------------------------

Subsidiary at reasonable times and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent, the Collateral Agent or
any Lender to discuss the affairs, finances and condition of Holdings, the
Borrower or any Subsidiary with the officers thereof and independent accountants
therefor. Except following the occurrence and during the continuance of any
Default, the Borrower shall be entitled to have a representative present at all
such discussions and to obtain a copy of all written requests for information
relating to any Loan Party made by the Administrative Agent, the Collateral
Agent or any Lender to any third party.

 

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes referred to in Section 3.13.

 

SECTION 5.09. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
by the Security Documents. The Borrower will cause any subsequently acquired or
organized Domestic Subsidiary (other than any Inactive Subsidiary) or any
Domestic Subsidiary that ceases to be an Inactive Subsidiary to become a Loan
Party by executing the Guarantee and Collateral Agreement and each other
applicable Security Document in favor of the Collateral Agent. In addition, from
time to time, the Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent, the Collateral Agent or the Required Lenders shall
designate (it being understood that it is the intent of the parties that the
Obligations shall be secured by substantially all the assets of the Borrower and
its Subsidiaries (including real and other properties acquired subsequent to the
Closing Date, but excluding immaterial leasehold properties and the leasehold
property in Fullerton, California)). Such security interests and Liens will be
created under the Security Documents and other security agreements, mortgages,
deeds of trust and other instruments and documents in form and substance
satisfactory to the Administrative Agent and the Collateral Agent, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section 5.09. The Borrower agrees to provide such evidence
as the Collateral Agent shall reasonably request as to the perfection and
priority status of each such security interest and Lien. In furtherance of the
foregoing, the Borrower will give prompt notice to the Administrative Agent of
the acquisition by it or any of the Subsidiaries of any real property (or any
interest in real property) having a value in excess of $250,000.

 

SECTION 5.10. Certain Treasury Regulation Matters. In the event the Borrower
determines to take any action inconsistent with its intention as set forth in
the first sentence of Section 3.25, it will promptly notify the Administrative
Agent thereof.

 

60



--------------------------------------------------------------------------------

ARTICLE VI

 

Negative Covenants

 

Each of Holdings and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Holdings nor the Borrower will, nor will
they cause or permit any of the Subsidiaries to:

 

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness existing on the Closing Date and set forth in Schedule 6.01;

 

(b) Indebtedness created hereunder and under the other Loan Documents;

 

(c) intercompany Indebtedness of Holdings, the Borrower and the Subsidiaries to
the extent permitted by Section 6.04(c);

 

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (plus the amount of any
interest, premiums or penalties required to be paid thereon plus fees and
expenses associated therewith); provided that (i) such Indebtedness is incurred
prior to or within 120 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(d), when combined with the aggregate
principal amount of all Capital Lease Obligations and Synthetic Lease
Obligations incurred pursuant to Section 6.01(e), shall not exceed $10,000,000
at any time outstanding;

 

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $10,000,000
at any time outstanding;

 

(f) Indebtedness under completion guarantees, performance or surety bonds or
with respect to workers’ compensation claims, in each case incurred in the
ordinary course of business;

 

(g) Indebtedness of the Borrower and the Subsidiary Guarantors in respect of the
Subordinated Notes in an aggregate principal amount not in excess of
$400,000,000 at any time outstanding; provided however, that up to an

 

61



--------------------------------------------------------------------------------

additional $150,000,000 of such Indebtedness may be incurred so long as the
Borrower complies with the provisions of Section 2.13(e);

 

(h) Indebtedness acquired or assumed by the Borrower or any Subsidiary in
connection with any Permitted Acquisition in an aggregate principal amount not
in excess of $20,000,000 at any time outstanding; provided that such
Indebtedness existed at the time of such Permitted Acquisition and was not
created in connection therewith or in contemplation thereof;

 

(i) unsecured subordinated Indebtedness of Holdings or the Borrower (which may
be Guaranteed by any Loan Party on a subordinated basis) the proceeds of which
are used to finance the cash consideration payable in a Permitted Acquisition
(including the refinancing of Indebtedness of the Acquired Entity and the
payment of related fees and expenses) in an aggregate principal amount, when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to the proviso to Section 6.01(g) (to the extent the proceeds thereof
are not required to be applied to the prepayment of outstanding Term Loans
pursuant to Section 2.13 (e)) and Section 6.01(h), not in excess of $250,000,000
at any time outstanding; provided that such Indebtedness (i) matures after the
six-month anniversary of the Term Loan Maturity Date, (ii) requires no scheduled
payment of principal prior to its maturity, (iii) contains subordination
provisions that are no less favorable to the Lenders than the subordination
provisions contained in the Subordinated Note Documents and (iv) does not
require the issuer thereof or any other obligor thereon to maintain any
specified financial condition or performance (other than as a condition to the
taking of certain actions);

 

(j) Indebtedness under or in respect of Hedging Agreements that are not
speculative in nature;

 

(k) Indebtedness incurred to extend, renew or refinance any Indebtedness
described in Section 6.01(a), (d), (g), (h) or (i) (“Refinancing Indebtedness”);
provided that (i) such Refinancing Indebtedness is in an aggregate principal
amount not greater than the aggregate principal amount of the Indebtedness being
extended, renewed or refinanced, plus the amount of any interest, premiums or
penalties required to be paid thereon plus fees and expenses associated
therewith, (ii) such Refinancing Indebtedness has a later or equal final
maturity and a longer or equal weighted average life to maturity than the
Indebtedness being extended, renewed or refinanced, (iii) if the Indebtedness
being extended, renewed or refinanced is subordinated to the Obligations, the
Refinancing Indebtedness is subordinated to the Obligations on terms no less
favorable to the Lenders than the Indebtedness being extended, renewed or
refinanced, (iv) only the obligors in respect of the Indebtedness being
extended, renewed or refinanced may become obligated with respect to such
Refinancing Indebtedness and (v) the non-economic covenants, events of default,
remedies and other provisions of the Refinancing Indebtedness, when taken as a
whole, shall be materially no less

 

62



--------------------------------------------------------------------------------

favorable to the Lenders than those contained in the Indebtedness being
extended, renewed or refinanced;

 

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within three Business Days of the incurrence
thereof; and

 

(m) unsecured Indebtedness of Holdings that is issued as consideration for the
repurchase of Equity Interests of Parent owned by employees of Parent, Holdings,
the Borrower or the Subsidiaries; provided that such Indebtedness (i) matures at
least six months after the Term Loan Maturity Date, (ii) requires no scheduled
payment of principal prior to maturity, (iii) permits all interest thereon to be
payable in kind rather than cash (at the sole option of Holdings) and (iv) is
subordinated to the prior payment in full of the Obligations on terms reasonably
acceptable to the Administrative Agent; and

 

(n) other Indebtedness of the Borrower or the Subsidiaries in an aggregate
principal amount not exceeding $35,000,000 at any time outstanding.

 

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

 

(a) Liens on property or assets of the Borrower and its Subsidiaries existing on
the Closing Date and set forth in Schedule 6.02; provided that such Liens shall
secure only those obligations which they secure on the Restatement Date and any
extensions, renewals and replacements thereof permitted hereunder;

 

(b) any Lien created under the Loan Documents;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien does not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien does not materially interfere with the use, occupancy and
operation of any Mortgaged Property;

 

(d) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;

 

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;

 

63



--------------------------------------------------------------------------------

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

 

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries as currently operated;

 

(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 120 days after
such acquisition (or construction), and (iii) such security interests do not
apply to any other property or assets of the Borrower or any Subsidiary (it
being agreed that transactions with the same vendor or any Affiliate of such
vendor may be cross-collateralized);

 

(j) Liens arising out of judgments or awards in respect of which Holdings, the
Borrower or any of the Subsidiaries shall in good faith be prosecuting an appeal
or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided that
the aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed $5,000,000
at any time outstanding;

 

(k) any interest or title of a licensor, lessor or sublessor under any license
or lease agreement pursuant to which rights are granted to the Borrower or any
Subsidiary;

 

(l) licenses, leases or subleases granted by the Borrower or any Subsidiary to
third persons in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any Subsidiary;

 

(m) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(n) restrictions imposed in the ordinary course of business on the sale or
distribution of designated inventory pursuant to agreements with customers under

 

64



--------------------------------------------------------------------------------

which such inventory is consigned by the customer or such inventory is
designated for sale to one or more customers;

 

(o) Liens on the assets of a Foreign Subsidiary that is not a Subsidiary
Guarantor securing Indebtedness permitted to be incurred by such Foreign
Subsidiary pursuant to Section 6.01; and

 

(p) other Liens that do not, individually or in the aggregate, secure
obligations (or encumber property with a fair market value) in excess of
$5,000,000 at any one time.

 

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease
Obligations or Liens arising in connection therewith are permitted by Sections
6.01 and 6.02, as applicable.

 

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

 

(a) (i) investments by Holdings, the Borrower and the Subsidiaries existing on
the Restatement Date in the Equity Interests of the Borrower and the
Subsidiaries and (ii) additional investments by Holdings, the Borrower and the
Subsidiaries in the Equity Interests of the Borrower and the Subsidiaries;
provided that (A) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Guarantee and Collateral Agreement (subject to the
limitations applicable to voting stock of a Foreign Subsidiary referred to
therein) and (B) the aggregate amount of investments by Loan Parties in, and
loans and advances by Loan Parties to, Subsidiaries that are not Loan Parties
(determined without regard to any write-downs or write-offs of such investments,
loans and advances) shall not exceed $15,000,000 at any time outstanding;

 

(b) Permitted Investments;

 

(c) loans or advances made by the Borrower to any Subsidiary and made by the
Borrower or any Subsidiary to Holdings, the Borrower or any other Subsidiary;
provided that (i) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged to the Collateral Agent for the ratable
benefit of the Secured Parties pursuant to the Guarantee and Collateral
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties shall be subject to the limitation set
forth in clause (a) above;

 

65



--------------------------------------------------------------------------------

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $10,000,000 at any time;

 

(f) the Borrower may enter into Hedging Agreements that are not speculative in
nature;

 

(g) the Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or not less than 100% of
the Equity Interests (except for directors’ qualifying shares) of a person
(referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Holdings, the Borrower or any
Subsidiary; (ii) the Acquired Entity shall be a going concern and after giving
effect to the acquisition the Borrower shall be in compliance with Section 6.08;
(iii) except as otherwise provided in clause (iv)(D) below, the Acquired Entity
is located, and substantially all of its operations are conducted, in the United
States of America; (iv) at the time of such transaction (A) both before and
after giving effect thereto, no Event of Default or Default shall have occurred
and be continuing; (B) the Borrower would be in Pro Forma Compliance (assuming
for purposes of making such determination with respect to the covenant set forth
in Section 6.13 that the Leverage Ratio is at least 0.25 to 1.00 lower than the
Leverage Ratio set forth therein and in effect at the time such determination is
made); (C) after giving effect to such acquisition, there must be at least
$10,000,000 of unused and available Revolving Credit Commitments; and (D) except
to the extent consisting of, or financed with the proceeds of, Equity Interests
of Holdings, the total consideration paid in connection with such acquisition
and any other acquisitions pursuant to this Section 6.04(g) (including any
Indebtedness of the Acquired Entity that is assumed, refinanced or repaid by the
Borrower or any Subsidiary in connection with or following such acquisition)
shall not in the aggregate exceed $250,000,000 (it being agreed that up to
$60,000,000 of such amount may relate to acquisitions of Acquired Entities that
do not satisfy the requirements of clause (iii) above but otherwise meet all the
criteria of this Section 6.04(g)); and (v) the Borrower shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of Section
5.09 and the Security Documents (any acquisition of an Acquired Entity meeting
all the criteria of this Section 6.04(g) being referred to herein as a
“Permitted Acquisition”);

 

(h) the Borrower and its Subsidiaries may acquire and hold receivables owing to
it, if created or acquired in the ordinary course of business and payable

 

66



--------------------------------------------------------------------------------

 

or dischargeable in accordance with customary trade terms (including the dating
of receivables) of the Borrower or such Subsidiary;

 

(i) Holdings may acquire and hold obligations of one or more officers or other
employees of Holdings or its subsidiaries in connection with such officers’ or
employees’ acquisition of Equity Interests of Holdings;

 

(j) the Borrower and its Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Section 6.05;

 

(k) investments, loans and advances existing on the Closing Date and set forth
in Schedule 6.04; and

 

(l) in addition to investments permitted by paragraphs (a) through (k) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
(other than investments, loans and advances to Foreign Subsidiaries) so long as
the aggregate amount invested, loaned or advanced pursuant to this paragraph (l)
(determined without regard to any write-downs or write-offs of such investments,
loans and advances) does not exceed $25,000,000 in the aggregate.

 

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. (a)
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of the assets (whether now owned or hereafter acquired) of the Borrower or less
than all the Equity Interests of any Subsidiary, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other person, except that (a) the Borrower and any
Subsidiary may purchase and sell inventory, materials and equipment in the
ordinary course of business and may license intellectual property in the
ordinary course of business and (b) if at the time thereof and immediately after
giving effect thereto no Event of Default or Default shall have occurred and be
continuing (i) any wholly owned Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any wholly
owned Subsidiary may merge into or consolidate with any other wholly owned
Subsidiary in a transaction in which the surviving entity is a wholly owned
Subsidiary and no person other than the Borrower or a wholly owned Subsidiary
receives any consideration (provided that if any party to any such transaction
is a Loan Party, the surviving entity of such transaction shall be a Loan
Party), (iii) the Borrower and the Subsidiaries may make Permitted Acquisitions
and (iv) any Subsidiary of the Borrower may merge with another person in a
transaction constituting an Asset Sale permitted hereunder.

 

(b) Engage in any Asset Sale otherwise permitted under paragraph (a) above
unless (i) such Asset Sale is for consideration at least 75% of which is cash
(other than in the case of a like-kind exchange or trade-in of one asset for
another asset used or useful in the business of the Borrower and its
Subsidiaries), (ii) such consideration is at least equal to the fair market
value of the assets being sold, transferred, leased or disposed of and (iii)
other than in the case of the sale of the Borrower’s corporate airplane (or a
replacement thereof) or the sale of one or more parcels of real property in
connection with the relocation of the operations of the Borrower or any

 

67



--------------------------------------------------------------------------------

Subsidiary, the fair market value of all assets sold, transferred, leased or
disposed of pursuant to this paragraph (b) shall not exceed $20,000,000 in any
fiscal year.

 

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders, (ii) so long as no Event of Default or Default shall have
occurred and be continuing or would result therefrom (and provided that, in the
case of any direct or indirect distribution to Parent, Parent owns, beneficially
and of record, 100% of the issued and outstanding Equity Interests of Holdings
at the time of such distribution), Holdings may (and the Borrower may make
distributions to Holdings to enable Holdings to make distributions to Parent to
enable Parent to) repurchase Equity Interests of Parent owned by employees of
Parent, Holdings, the Borrower or the Subsidiaries or make payments to employees
of Parent, Holdings, the Borrower or the Subsidiaries upon termination of
employment of such employees (including as a result of retirement or severance)
in connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death or disability of such employees
in an aggregate amount not to exceed $5,000,000 in any fiscal year (it being
agreed that (A) any amount not utilized in any fiscal year may be carried
forward and utilized in any subsequent fiscal year, (B) such amount shall be
increased by the amount of cash proceeds received by Parent from the sale of
Equity Interests of Parent to such employees after the Closing Date to the
extent such proceeds are contributed directly or indirectly to the Borrower as
common equity and (C) any proceeds of key man life insurance actually received
by the Borrower or Holdings may be used or distributed by the Borrower or
Holdings for purposes of such repurchases without regard to such amount); (iii)
the Borrower may make Restricted Payments to Holdings and/or Parent and Holdings
may make Restricted Payments to Parent (x) the proceeds of which shall be
applied by Holdings and/or Parent to pay out of pocket general corporate and
overhead expenses incurred by Holdings and/or Parent and (y) in the form of Tax
Payments, to the extent directly attributable to (or arising as a result of) the
operations of the Borrower and the Subsidiaries; provided, however, that (A) the
amount of such dividends shall not exceed the amount that the Borrower and the
Subsidiaries would be required to pay in respect of Federal, State and local
taxes were the Borrower and the Subsidiaries to pay such taxes as stand-alone
taxpayers, (B) all Restricted Payments made to Holdings and/or Parent pursuant
to this clause (iii) are used by Holdings or Parent, as applicable, for the
purposes specified herein within 20 days of the receipt thereof and (C) in the
case of any Restricted Payment made to Parent pursuant to this clause (iii),
Parent owns, beneficially and of record, 100% of the issued and outstanding
Equity Interests of Holdings at the time of such Restricted Payment; (iv) on and
after the date of delivery of the financial statements required by Section
5.04(a) (commencing with the financial statements for the fiscal year ending on
September 30, 2004), and if at the time of the proposed Restricted Payment the
Leverage Ratio is less than 3.25 to 1.00, Holdings and the Borrower may make
Restricted Payments in an amount not to exceed the portion of Excess Cash Flow
for the immediately preceding fiscal year that is not required (or, in the case
of the fiscal years ending September 30, 2004 and September 30, 2005, would not
be required but for clause (y) to the proviso to Section 2.13(d)) to be applied
to the prepayment of outstanding Term Loans pursuant to Section 2.13(d), so long
as (x) no Default shall have occurred and be continuing or would result
therefrom and (y) prior to or contemporaneously with such Restricted

 

68



--------------------------------------------------------------------------------

Payment, the Borrower shall have made any mandatory prepayment required by
Section 2.13(d); and (v) Holdings and the Borrower may make other Restricted
Payments under this clause (v) in an amount not to exceed $10,000,000 in the
aggregate, so long as no Default shall have occurred and be continuing or would
result therefrom.

 

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Holdings,
the Borrower or any Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets to secure the Obligations or (ii) the ability of
any Subsidiary to pay dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document or the Subordinated Note
Documents, (B) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of stock or assets of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(C) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (D) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (E) clauses (i) and (ii) of the foregoing shall not apply
to restrictions and conditions imposed (1) under Indebtedness of Foreign
Subsidiaries permitted by Section 6.01, (2) under Indebtedness permitted under
Section 6.01(h) or (3) under contracts with customers entered into in the
ordinary course of business that contain restrictions on cash and other deposits
or net worth.

 

SECTION 6.07. Transactions with Affiliates. Except for transactions by or among
Loan Parties, sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, except that (a) the Borrower or any Subsidiary may engage
in any of the foregoing transactions at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) dividends and purchases may
be paid and effected to the extent provided in Section 6.06, (c) loans,
investments and advances may be made to the extent permitted by Sections 6.01
and 6.04, (d) except after the occurrence and during the continuance of a
Default specified in clause (b) or (c) of Article VII, management, consulting or
advisory fees in an aggregate amount not to exceed $2,500,000 in any fiscal year
may be paid by the Borrower to the Sponsor, (e) the Loan Parties may perform
their respective obligations under the terms of the Tax Sharing Agreement or any
other agreement with any of its Affiliates in effect on the Closing Date and set
forth on Schedule 6.07, or any amendments thereto that do not materially
increase the Loan Parties’ obligations thereunder, (f) reasonable fees and
compensation may be paid to, and indemnities may be provided on behalf of,
officers, directors and employees of, and consultants (other than the Sponsor)
to, Holdings, the Borrower and the Subsidiaries, as determined by the Board of
Directors or appropriate officers of the Borrower in good faith, (g) securities
may be issued and other payments, awards or grants (in cash, equity securities
or otherwise) may be made pursuant to, or with respect to the funding of,
employment arrangements, stock options and stock ownership plans approved by the
Board of Directors of the Borrower in good faith, (h) the Loan Parties may
perform their respective obligations under the terms of any registration rights
agreement, (i) equity securities may be sold

 

69



--------------------------------------------------------------------------------

and (j) fees may be paid to the Sponsor in respect of any acquisitions or
dispositions with respect to which the Sponsor acts as an adviser to Holdings,
the Borrower or any Subsidiary in an amount not to exceed 1% of the value of
such transaction.

 

SECTION 6.08. Business of Holdings, Borrower and Subsidiaries. (a) With respect
to Holdings, engage in any business activities or have any assets or liabilities
other than its ownership of the Equity Interests of the Borrower and liabilities
incidental thereto, including its liabilities hereunder and pursuant to the
Guarantee and Collateral Agreement.

 

(b) With respect to the Borrower and its Subsidiaries, engage at any time in any
business or business activity other than the business currently conducted by
them and business activities that constitute a reasonable extension, development
or expansion thereof (including engaging in engineered components businesses not
within the aerospace industry) reasonably incidental thereto.

 

SECTION 6.09. Other Indebtedness. (a) Permit any supplement, modification or
amendment of any indenture, instrument or agreement pursuant to which any
Material Indebtedness of Holdings, the Borrower or any of the Subsidiaries is
outstanding if the effect of such supplement, modification or amendment would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner that would be, or could
reasonably be expected to be, materially detrimental to the Borrower or the
Lenders, as determined in good faith by the Borrower.

 

(b) (i) Make, in excess of $10,000,000 in the aggregate (provided that no
Default then exists or would occur as a result thereof), any distribution,
whether in cash, property, securities or a combination thereof, other than
regular scheduled payments of principal and interest as and when due (to the
extent not prohibited by applicable subordination provisions), in respect of, or
pay, or offer or commit to pay, or directly or indirectly (including pursuant to
any Synthetic Purchase Agreement) redeem, repurchase, retire or otherwise
acquire for consideration, or set apart any sum for the aforesaid purposes, any
subordinated Indebtedness (provided, however, that the foregoing shall not
prohibit any refinancings of Indebtedness in accordance with Section 6.01(k)) or
(ii) pay in cash any amount in respect of any Indebtedness or preferred Equity
Interests that may at the obligor’s option be paid in kind or in other
securities.

 

SECTION 6.10. Capital Expenditures. (a) Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries to exceed $15,000,000 in
any fiscal year. From and after the consummation of any Permitted Acquisition
occurring after the Restatement Date, and for so long as the Acquired Entity
shall be owned by the Borrower or a Subsidiary, such amount shall be increased
by an amount equal to 20% of the Acquired EBITDA of the Acquired Entity acquired
in each such Permitted Acquisition for the 12-month period most recently ended
prior to the consummation of such Permitted Acquisition for which financial
statements are available (as certified by a Financial Officer of the Borrower),
provided that the Capital Expenditure amount for the fiscal year in which such
Permitted Acquisition is consummated shall only be increased by the amount set
forth above in this sentence multiplied by a fraction, the numerator of which is
the number of days remaining in such fiscal year and the denominator of which is
365.

 

70



--------------------------------------------------------------------------------

(b) The amount of permitted Capital Expenditures set forth in paragraph (a)
above (as adjusted in accordance with the terms thereof) in respect of any
fiscal year commencing with the fiscal year ending on September 30, 2004, shall
be increased (but not decreased) by (a) the amount of unused permitted Capital
Expenditures for the immediately preceding fiscal year less (b) an amount equal
to unused Capital Expenditures carried forward to such preceding fiscal year.

 

SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending on a date or during any period set forth below to be
less than the ratio set forth opposite such date or period below:

 

Date or Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

March 31, 2004 through June 30, 2004

   2.00 to 1.00

July 1, 2004 through September 30, 2004

   2.15 to 1.00

October 1, 2004 through March 31, 2005

   2.35 to 1.00

April 1, 2005 through September 30, 2005

   2.45 to 1.00

October 1, 2005 through June 30, 2006

   2.55 to 1.00

July 1, 2006 through June 30, 2007

   2.75 to 1.00

Thereafter

   3.00 to 1.00

 

SECTION 6.12. Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio for any period of four consecutive fiscal quarters, in each case taken as
one accounting period, ending on any date on or after March 31, 2004 to be the
less than 1.10 to 1.00.

 

SECTION 6.13. Maximum Leverage Ratio. Permit the Leverage Ratio at the end of
any fiscal quarter ending on a date or during a period set forth below to be
greater than the ratio set forth opposite such date or period below.

 

Date or Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

March 31, 2004 through June 30, 2004

   6.40 to 1.00

July 1, 2004 through September 30, 2004

   5.75 to 1.00

October 1, 2004 through December 31, 2004

   5.50 to 1.00

January 1, 2005 through March 31, 2005

   5.40 to 1.00

April 1, 2005 through June 30, 2005

   5.30 to 1.00

July 1, 2005 through March 31, 2006

   5.00 to 1.00

April 1, 2006 through June 30, 2006

   4.75 to 1.00

July 1, 2006 through June 30, 2007

   4.25 to 1.00

July 1, 2007 through September 30, 2008

   4.00 to 1.00

October 1, 2008 through September 30, 2009

   3.75 to 1.00

Thereafter

   3.50 to 1.00

 

SECTION 6.14. Fiscal Year. With respect to Holdings and the Borrower, change
their fiscal year-end to a date other than September 30.

 

71



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

 

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or of any Fee or any other amount (other than an amount referred to
in (b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

 

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;

 

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower;

 

(f) (i) Holdings, the Borrower or any Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Subsidiary, or of a substantial part of
the property or assets of Holdings, the Borrower or a Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or

 

72



--------------------------------------------------------------------------------

any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Subsidiary or for a substantial part of the property or assets of Holdings, the
Borrower or a Subsidiary or (iii) the winding-up or liquidation of Holdings, the
Borrower or any Subsidiary; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Subsidiary or for a substantial part of the property or assets of Holdings, the
Borrower or any Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;

 

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of Holdings, the Borrower or any Subsidiary to enforce any
such judgment;

 

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
ERISA Affiliates in an aggregate amount exceeding $5,000,000;

 

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

 

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Pledge Agreement and except to the extent that such loss is covered by
a lender’s title insurance policy and the related insurer shall not have denied
or disclaimed in writing that such loss is covered by such title insurance
policy;

 

73



--------------------------------------------------------------------------------

(m) the Indebtedness under the Subordinated Notes or any Guarantees thereof
shall cease, for any reason, to be validly subordinated to the Obligations, as
provided in the Subordinated Note Documents, or any Loan Party or any Affiliate
of any Loan Party shall so assert; or

 

(n) there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) (i) - (v) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the Borrower
described in paragraph (g) or (h) (i) - (v) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower would otherwise fail to comply with the requirements of
Sections 6.11, 6.12 or 6.13 (each, a “Financial Performance Covenant”) at the
end of any fiscal quarter, at any time prior to the end of such fiscal quarter,
Holdings shall have the right, exercisable one time only during the term of this
Agreement, to issue Permitted Cure Securities (as defined below) for cash or
otherwise receive cash contributions to the capital of Holdings, in either case
in an amount not to exceed $20,000,000, and to contribute any such cash to the
capital of Borrower (the “Cure Right”), and upon the receipt by Borrower of such
cash (the “Cure Amount”) pursuant to the exercise by Holdings of such Cure
Right, the Financial Performance Covenants shall be recalculated giving effect
to the following pro forma adjustments:

 

  (i) Consolidated EBITDA shall be increased solely for the purpose of measuring
the Financial Performance Covenants and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount;

 

  (ii)

if, after giving effect to the foregoing recalculations, the Borrower shall then
be in compliance with the requirements of all Financial Performance Covenants,
the Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenants as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of any

 

74



--------------------------------------------------------------------------------

 

such Financial Performance Covenant that would have otherwise occurred on such
date but for the application of the foregoing recalculations shall be deemed not
to have occurred; and

 

  (iii) to the extent that the Cure Amount proceeds are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating any Financial Performance Covenant for the period with
respect to which such Cure Right shall have been exercised.

 

As used in this Article VII, the term “Permitted Cure Securities” shall mean an
equity security of Holdings having no mandatory redemption, repurchase,
repayment or similar requirements prior to the six-month anniversary of the Term
Loan Maturity Date and upon which all dividends or distributions, at the
election of Holdings, may be payable in additional shares of such equity
security.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

 

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in

 

75



--------------------------------------------------------------------------------

any capacity. Neither Agent shall be liable for any action taken or not taken by
it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08) or in the absence of its own gross
negligence or wilful misconduct. Neither Agent shall be deemed to have knowledge
of any Default, except with respect to defaults in the payment of principal,
interest and Fees required to be paid to the Administrative Agent for the
account of the Lenders, unless and until written notice thereof is given to such
Agent by Holdings, the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and

 

76



--------------------------------------------------------------------------------

their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a) if to the Borrower or Holdings, to it at 26380 Curtiss Wright Parkway,
Richmond Heights, OH 44143, Attention of Gregory Rufus (Fax No. 216-289-4937);

 

(b) if to the Administrative Agent, to Credit Suisse First Boston, Eleven
Madison Avenue, OMA-2, New York, NY 10010, Attention of Agency Group Manager
(Fax No. (212) 325-8304); and

 

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

 

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Bank and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the

 

77



--------------------------------------------------------------------------------

Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.

 

SECTION 9.03. Binding Effect. This Agreement shall become effective as set forth
in the Amendment Agreement.

 

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Holdings, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

 

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided,
however, that (i) (x) the Administrative Agent (and, in the case of any
assignment of a Revolving Credit Commitment, the Issuing Bank and the Swingline
Lender) and (except in the case of an assignment of a Term Loan to a Lender or
an Affiliate or Related Fund of a Lender) the Borrower must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed); provided, however, that the consent of the Borrower shall
not be required to any such assignment during the continuance of any Event of
Default, and (y) the amount of the Loans or Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 (or, if less, the entire remaining
amount of such Lender’s Loans or Commitment), (ii) the parties to each such
assignment shall (A) electronically execute and deliver to the Administrative
Agent an Assignment and Acceptance via an electronic settlement system
acceptable to the Administrative Agent (which initially shall be ClearPar, LLC)
or (B) manually execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500 (unless
such fee is waived at the discretion of the Administrative Agent) and (iii) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all applicable tax documentation. Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance, (A)
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an

 

78



--------------------------------------------------------------------------------

Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued for its account and
not yet paid).

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

 

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

79



--------------------------------------------------------------------------------

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire (including
all applicable tax documentation) completed in respect of the assignee (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above, if any, and, if required,
the written consent of the Borrower, the Swingline Lender, the Issuing Bank and
the Administrative Agent to such assignment, the Administrative Agent shall (i)
accept such Assignment and Acceptance and (ii) record the information contained
therein in the Register. No assignment shall be effective unless it has been
recorded in the Register as provided in this paragraph (e).

 

(f) Each Lender may without the consent of the Borrower, the Swingline Lender,
the Issuing Bank or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement,
and such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans, increasing or extending the Commitments or
releasing any Guarantor or all or substantially all of the Collateral).

 

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

 

(h) Any Lender may (without the consent of the Borrower or the Administrative
Agent) at any time assign all or any portion of its rights under this Agreement
to secure extensions of credit to such Lender or in support of obligations owed
by such Lender (including, if such Lender is a fund that invests in bank loans,
to a trustee for holders of obligations owed, or securities issued, by such
fund); provided that no such assignment shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto

 

80



--------------------------------------------------------------------------------

and any foreclosure or exercise of remedies by such assignee or trustee shall be
subject to the provisions of this Section 9.04 regarding assignments in all
respects.

 

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

 

(j) Neither Holdings nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

 

(k) In the event that Standard & Poor’s Ratings Service, Moody’s Investors
Service, Inc., and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in
the case of Lenders that are insurance companies (or Best’s Insurance Reports,
if such insurance company is not rated by InsuranceWatch Ratings Service))
shall, after the date that any Lender becomes a Revolving Credit Lender,
downgrade the long-term certificate deposit ratings of such Lender, and the
resulting ratings shall be below BBB-, Baa3 and C (or BB, in the case of a
Lender that is an insurance company (or B, in the case of an insurance company
not rated by InsuranceWatch Ratings Service)), then the Issuing Bank shall have
the right, but not the obligation, at its own expense, upon notice to such
Lender and the Administrative Agent, to replace (or to request the Borrower to
use its reasonable efforts to replace) such Lender with an assignee (in
accordance with and subject to the restrictions contained in paragraph (b)
above), and such Lender hereby agrees to transfer and assign without recourse
(in accordance with and subject to the restrictions contained in paragraph (b)
above) all its interests, rights and obligations in respect of its

 

81



--------------------------------------------------------------------------------

Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) the Issuing Bank or such assignee, as the case
may be, shall pay to such Lender in immediately available funds on the date of
such assignment the principal of and interest accrued to the date of payment on
the Loans made by such Lender hereunder and all other amounts accrued for such
Lender’s account or owed to it hereunder.

 

SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Holdings agree, jointly
and severally, to pay all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Issuing Bank and the Swingline Lender in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made or Letters of Credit issued hereunder,
including the fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent and the Collateral Agent, and, in
connection with any such enforcement or protection, the fees, charges and
disbursements of any other counsel for the Administrative Agent, the Collateral
Agent or any Lender.

 

(b) The Borrower and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of the Existing Credit Agreement, this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions and the other transactions contemplated hereby or thereby, (ii) the
use of the proceeds of the Loans or issuance of Letters of Credit, (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, or (iv) any actual or alleged
presence or Release of Hazardous Materials on any property currently or formerly
owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.

 

(c) To the extent that Holdings and the Borrower fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the

 

82



--------------------------------------------------------------------------------

unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Aggregate Revolving
Credit Exposure, outstanding Term Loans and unused Commitments at the time.

 

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.

 

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Holdings against any of and all the
obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right

 

83



--------------------------------------------------------------------------------

hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower or Holdings in any case shall entitle the
Borrower or Holdings to any other or further notice or demand in similar or
other circumstances.

 

(b) Neither this Agreement nor any of the Security Documents nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower, Holdings and
the Required Lenders; provided, however, that (x) the Borrower, Holdings and the
Administrative Agent may enter into an amendment to effect the provisions of
Section 2.24(b) upon the effectiveness of any Incremental Term Loan Assumption
Agreement (and any such amendment shall in any event be deemed to have occurred
upon such effectiveness) and (y) no such agreement under this Section 9.08(b)
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan or any date for reimbursement of an L/C Disbursement, or waive or excuse
any such payment or any part thereof, or decrease the rate of interest on any
Loan or L/C Disbursement, without the prior written consent of each Lender
affected thereby, (ii) increase or extend the Commitment or decrease or extend
the date for payment of any Fees of or any other amount actually due and payable
hereunder to any Lender without the prior written consent of such Lender, (iii)
amend or modify the pro rata requirements of Section 2.17, the provisions of
Section 9.04(j), the provisions of this Section, or release any Guarantor or all
or substantially all of the Collateral, without the prior written consent of
each Lender, (iv) change the provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of one Class differently from the rights of Lenders holding Loans
of any other Class without the prior written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (v) modify the protections afforded to an SPC pursuant
to the provisions of Section 9.04(i) without the written consent of such SPC,
(vi) amend, modify or waive compliance by Holdings or the Borrower with the
provisions of Section 6.11, 6.12 or 6.13 (or with the provisions of Section
4.01, as it relates to an Event of Default following a breach of the provisions
of Section 6.11, 6.12 or 6.13) without the prior written consent of Revolving
Lenders holding a majority in interest of the Revolving Credit Commitments or
(vii) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and
Revolving Credit Commitments on the date hereof); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender hereunder or under any other Loan

 

84



--------------------------------------------------------------------------------

Document without the prior written consent of the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender.

 

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

 

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect

 

85



--------------------------------------------------------------------------------

the validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 9.13. [Intentionally Omitted]

 

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, Holdings or their respective
properties in the courts of any jurisdiction.

 

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c) Each of Holdings and the Borrower irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.16. Confidentiality. (a) Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or

 

86



--------------------------------------------------------------------------------

any suit, action or proceeding relating to the enforcement of its rights
hereunder or thereunder, (v) subject to an agreement containing provisions
substantially the same as those of this Section 9.16, to (A) any actual or
prospective assignee of or participant in any of its rights or obligations under
this Agreement and the other Loan Documents or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations, (vi) with
the consent of the Borrower or (vii) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 9.16. For
the purposes of this Section, “Information” shall mean all information received
from the Borrower or Holdings and related to the Borrower or Holdings or their
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower or Holdings;
provided that, in the case of Information received from the Borrower or Holdings
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any person required to maintain the confidentiality of
Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord its own confidential information.

 

(b) Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or otherwise (and any Affiliate thereof
and any employee, representative or other agent of such party or such Affiliate)
may disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and the U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure.

 

SECTION 9.17. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Restatement Date with respect to the Loans and Letters of Credit
outstanding under the Existing Credit Agreement as of the Restatement Date. The
parties hereto acknowledge and agree, however, that except to the extent
contemplated hereby with respect to the borrowing of the Term Loans and
prepayment of the Existing Term Loans, (a) this Agreement and all other Loan
Documents executed and delivered herewith do not constitute a novation, payment
and reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Loan Documents as in effect prior to the Restatement
Date, (b) such Obligations are in all respects continuing with only the terms
being modified as provided in this Agreement and the other Loan Documents, (c)
the liens and security interests in favor of the Collateral Agent for the
benefit of the Secured Parties securing payment of such Obligations are in all
respects continuing and in full force and effect with respect to all Obligations
and (d) all references in the other Loan Documents to the Credit Agreement shall
be deemed to refer without further amendment to this Agreement.

 

SECTION 9.18. U.S.A. Patriot Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the U.S.A. Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.

 

87